Exhibit 10.1

PURCHASE AND SALE

AGREEMENT

Dated

September 26, 2011

by and among

THE PARTIES LISTED ON EXHIBIT A,

(EACH A SELLER AND COLLECTIVELY, SELLERS)

And

BRE SOUTHEAST RETAIL HOLDINGS LLC,

(PURCHASER)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I SALE OF THE PROPERTIES      1      1.1   Sale of Property      1     
1.2   No Representations      2      1.3   No Reliance      2      1.4  
Acceptance of Deeds      3      1.5   “AS IS”      3      1.6   Sellers Released
from Liability      4      1.7   Survival      5    Article II PURCHASE PRICE   
  5      2.1   Purchase Price      5    Article III DEPOSIT AND OPENING OF
ESCROW      6      3.1   Deposit      6      3.2   Interest Bearing      6     
3.3   Guaranty      6      3.4   Independent Consideration      6    Article IV
CONDITIONS TO CLOSING      7      4.1   Conditions to Purchaser’s Obligation to
Purchase      7      4.2   Conditions to Sellers’ Obligation to Sell      12   
  4.3   No Financing Contingency; Assumption of Mortgage Loans      14   
Article V CLOSING      14      5.1   Date and Manner of Closing      14      5.2
  Closing      14      5.3   Delay in Closing; Authority to Close      15     
5.4   Seller’s Closing Deliveries      15      5.5   Purchaser’s Closing
Deliveries      15      5.6   FIRPTA Withholding Procedures      15    Article
VI DUE DILIGENCE      17      6.1   Review of Documents and Materials      17   
  6.2   Reliability of Information      17      6.3   Access Agreement      17
   Article VII TITLE AND SURVEY      17      7.1   Title Documents      17     
7.2   Survey      17      7.3   Title      18      7.4   Required Exceptions   
  18      7.5   Rights of First Refusal      18    Article VIII RISK OF LOSS   
  19      8.1   Casualty      19      8.2   Condemnation      19   

 

i



--------------------------------------------------------------------------------

  8.3   Major Aggregate Casualty / Taking      20    Article IX OPERATION OF THE
PROPERTIES      21      9.1   Operations      21      9.2   Tenant Defaults     
22      9.3   Tenant Estoppels      22      9.4   Tenant SNDAs      22      9.5
  Service Agreements; Leases      22      9.6   Purchaser Assumes Certain Costs
and Obligations      24      9.7   Loan Documents      25      9.8   Cooperating
with Financing      25      9.9   Ross Plaza Obligations      26    Article X
CLOSING PRORATIONS AND ADJUSTMENTS; PAYMENT OF CLOSING COSTS      27      10.1  
General      27      10.2   Prorations      28      10.3   Rents      29     
10.4   Security Deposits      30      10.5   Existing Mortgage Loan Reserve
Accounts      31      10.6   Real Estate Taxes      31      10.7   Existing
Options; Walmart      32      10.8   Leasing Costs      33      10.9   Scheduled
Matters      33      10.10   Post-Closing Adjustments      33      10.11  
Survival      33      10.12   Calculation of Prorations      34    Article XI
DEFAULT      34      11.1   Default by Purchaser      34      11.2   Default by
Seller      35    Article XII REPRESENTATIONS AND WARRANTIES      36      12.1  
Sellers’ Representations      36      12.2   Definition of Each Seller’s
Knowledge      40      12.3   Purchaser’s Representations, Warranties, and
Covenants      40      12.4   Definition of Purchaser’s Knowledge      41   
Article XIII ESCROW PROVISIONS      41      13.1   The Deposit and Any Other
Sums      41    Article XIV GENERAL PROVISIONS      43      14.1   No Agreement
Lien      43      14.2   Confidentiality      43      14.3   Headings      44   
  14.4   Brokers      44      14.5   Modifications      44   

 

ii



--------------------------------------------------------------------------------

  14.6   Notices      45      14.7   Assignment      46      14.8   Further
Assurances      47      14.9   Governing Law      47      14.10   Offer Only   
  47      14.11   Counterparts      47      14.12   E-mail or PDF Signatures   
  47      14.13   Severability      47      14.14   No Waiver      47      14.15
  DIM Approvals      48      14.16   Limitation of Liability      48      14.17
  Waiver of Jury Trial      49      14.18   Successors and Assigns      49     
14.19   No Partnership or Joint Venture      49      14.20   No Recordation     
49      14.21   Designation Agreement      49      14.22   1031 Exchanges     
50      14.23   Survival      51      14.24   Exclusivity      51    Article XV
JOINDER OF EQY      52   

 

iii



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

This Purchase and Sale Agreement (this “Agreement”) is dated and made as of the
26th day of September, 2011 (the “Effective Date”) by and between THE ENTITIES
LISTED ON EXHIBIT A, each with an office at c/o Equity One, Inc., 1600 NE Miami
Gardens Drive, North Miami Beach, Florida 33179 (each, individually, a “Seller”
and, collectively, “Sellers”), and BRE SOUTHEAST RETAIL HOLDINGS LLC, a Delaware
limited liability company, with an office at 345 Park Avenue, New York, New York
10154 (“Purchaser”).

RECITALS

A. WHEREAS, as of the date hereof, each Seller is the owner of the fee estate of
those parcels of land, and the buildings and any and all other fixtures and
improvements erected thereon, set forth opposite its name on Exhibit A annexed
hereto and more particularly described on Exhibits B-1 through B-36 annexed
hereto (each hereinafter referred to individually as a “Property” and
collectively as the “Properties”).

B. WHEREAS, Sellers desire to sell and Purchaser desires to purchase all of
Sellers’ right, title and interest in and to the Properties upon the terms and
conditions set forth in this Agreement.

C. WHEREAS, certain definitions, procedures and rules of construction for
interpreting this Agreement are set forth on Exhibit C and the other schedules
and exhibits attached hereto which are hereby incorporated in and constitutes
part of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and provisions
contained in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as set forth below.

ARTICLE I

SALE OF THE PROPERTIES

1.1 Sale of Property. Each Seller, as to the Property (as hereinafter defined)
owned by such Seller, agrees to sell, transfer and assign to Purchaser and
Purchaser agrees to purchase, accept and assume from the applicable Seller,
subject to and in accordance with the provisions of this Agreement, all of the
following:

(a) Land. Each Seller’s right, title and interest in and to such Seller’s
parcels of land located as noted on Exhibit A and more particularly described on
the corresponding Exhibit B, as each such Exhibit B may be modified from time to
time to reflect any transactions or other matters expressly contemplated or
permitted by Sections 8.2 and 10.7 of this Agreement (collectively, the “Land”);

(b) Improvements. Each Seller’s right, title and interest in and to all
buildings and improvements situated on such Seller’s Land (collectively, the
“Improvements”);

 

1



--------------------------------------------------------------------------------

(c) Appurtenances. Each Seller’s right, title and interest in and to all
easements, licenses, privileges and other rights appurtenant to such Seller’s
Land (the “Appurtenances”);

(d) Leases. Each Seller’s right, title and interest in and to all leases,
licenses to use space or other occupancy agreements, including, without
limitation, all amendments, renewals and other modifications thereto, affecting
the Land and Improvements, a complete list of said tenants is reflected in the
Rent Roll (as defined below), and any New Leases (as hereinafter defined in
Section 9.5(c)) including any guaranties thereof (collectively, the “Leases”),
including any unapplied security deposits under such Leases, whether such
security deposits are in the form of cash or letters of credit (collectively,
the “Security Deposits”);

(e) Fixtures and Personal Property. Each Seller’s right, title and interest in
and to all fixtures, machinery systems, equipment and other tangible personal
property owned by such Seller attached or appurtenant to, presently located on
(or which hereafter prior to the Closing Date is placed on) and, in each case,
used in connection with the ownership, use, maintenance and operation of the
Land or the Improvements (the “Fixtures and Personal Property”);

(f) Service Agreements. To the extent assignable and subject to Section 9.5
below, each Seller’s right, title and interest in and to all service agreements
with respect to the Properties, together with any New Service Agreements (as
defined in Section 9.5(b)) (collectively, the “Service Agreements”); and

(g) Intangible Property. Each Seller’s right, title and interest, if any, in and
to all of the following items, to the extent assignable and without warranty:
(A) consents, licenses, authorizations, approvals, certificates, permits, plans,
development rights, entitlements, warranties, guarantees, floor plans, plans,
specifications, and telephone exchange numbers relating to such Seller’s
ownership and operation of the Land, Improvements and Fixtures and Personal
Property, (B) all trade or assumed names and trade logos used in the operation
of the Improvements, exclusive of those used or owned by Seller’s property
manager, an affiliate of Equity One, Inc. and (C) if still in effect and
provided that Purchaser pay any associated transfer fees or other costs, any
guaranties and warranties received by Seller from any contractor, manufacturer
or other person in connection with the construction or operation of the
Property, Improvements, Fixtures and Personal Property, including any warranties
with respect to the roofs or heating, ventilation and air conditioning systems,
to the extent such warranties and guaranties are permitted to be assigned with
no additional liability to Seller (collectively, the “Intangible Property”).

1.2 No Representations. Except for Sellers’ representations and warranties set
forth in Article XII or in any documents executed by a Seller in connection with
a particular Closing (collectively, the “Closing Documents”), Sellers make no
express or implied representation or warranty with respect to any of the
Properties, and to the extent permitted by law, excludes and disclaims any
statutory or other representations or warranties.

1.3 No Reliance. Purchaser agrees that except for Sellers’ representations set
forth in Article XII or in the Closing Documents, Purchaser is not relying on
and has not relied on any statements, promises, information or representations
made or furnished by Sellers or by any real estate broker, agent or any other
person representing or purporting to represent Sellers but rather is relying
solely on its own expertise and on the expertise of its consultants and on the
inspections and investigations Purchaser and its consultants has or will
conduct.

 

2



--------------------------------------------------------------------------------

1.4 Acceptance of Deeds. Purchaser hereby acknowledges and agrees that the
acceptance of a Deed (as hereinafter defined) by Purchaser shall be deemed to be
full performance and discharge of each and every agreement and obligation on the
part of the applicable Seller to be performed under this Agreement except those,
if any, which are set forth in the applicable Closing Documents and those which
are herein specifically stated to survive the Closing and the delivery of such
Deed. No agreement or representation made in this Agreement by any Seller will
survive the Closing and the delivery of the Deed by such Seller, unless
expressly provided otherwise.

1.5 “AS IS”. EXCEPT AS SPECIFICALLY SET FORTH TO THE CONTRARY IN THIS AGREEMENT
OR IN THE CLOSING DOCUMENTS, PURCHASER AGREES (A) TO TAKE THE PROPERTIES “AS IS,
WHERE IS, WITH ALL FAULTS” AND (B) THAT NO REPRESENTATIONS ARE MADE OR
RESPONSIBILITIES ASSUMED BY SELLERS AS TO THE CONDITION OF THE PROPERTIES, AS TO
THE TERMS OF ANY LEASES OR OTHER DOCUMENTS OR AS TO ANY INCOME, EXPENSE,
OPERATION OR ANY OTHER MATTER OR THING AFFECTING OR RELATING TO THE PROPERTIES,
NOW OR ON THE CLOSING DATE (EXCEPT FOR LIMITED WARRANTIES OF TITLE SET FORTH IN
THE DEEDS TO BE DELIVERED AT CLOSING). UPON THE CLOSING, PURCHASER AGREES TO
ACCEPT EACH PROPERTY IN THE CONDITION EXISTING ON THE RESPECTIVE CLOSING DATE,
SUBJECT TO ALL FAULTS OF EVERY KIND AND NATURE WHATSOEVER WHETHER LATENT OR
PATENT AND WHETHER NOW OR HEREAFTER EXISTING.

PURCHASER ACKNOWLEDGES THAT IT IS AN EXPERIENCED REAL ESTATE INVESTOR WHO HAS
BEEN PROVIDED THE OPPORTUNITY TO INSPECT THE PROPERTIES, EITHER INDEPENDENTLY OR
THROUGH AGENTS OF PURCHASER’S CHOICE, AND, EXCEPT FOR THE SELLERS’
REPRESENTATIONS (AS DEFINED BELOW), WILL RELY SOLELY ON ITS OWN INVESTIGATION OF
THE PROPERTIES, ITS PHYSICAL CHARACTERISTICS AND CONDITIONS AND SUCH OTHER
INVESTIGATIONS AND STUDIES ON OR OVER THE PROPERTY AND ADJACENT AREAS AS IT
DEEMED NECESSARY AND, EXCEPT FOR THE EXCEPTED CLAIMS (AS DEFINED BELOW), HEREBY
WAIVES ANY AND ALL OBJECTIONS TO OR COMPLAINTS REGARDING THE PROPERTY AND ITS
CONDITION, INCLUDING, BUT NOT LIMITED TO, FEDERAL, STATE OR COMMON LAW-BASED
ACTIONS AND ANY PRIVATE RIGHT OF ACTION UNDER STATE AND FEDERAL LAW TO WHICH THE
PROPERTIES ARE OR MAY BE SUBJECT, INCLUDING, BUT NOT LIMITED TO, CLAIMS RELATING
TO CERCLA, RCRA, PHYSICAL CHARACTERISTICS AND EXISTING CONDITIONS, INCLUDING
STRUCTURAL AND GEOLOGICAL CONDITIONS, SUBSURFACE SOIL AND WATER CONDITIONS, AND
SOLID AND HAZARDOUS WASTE AND HAZARDOUS MATERIALS ON, UNDER, ADJACENT TO OR
OTHERWISE AFFECTING THE PROPERTY. EXCEPT FOR THE EXCEPTED CLAIMS, PURCHASER
FURTHER ASSUMES THE RISK OF CHANGES IN APPLICABLE LAWS AND REGULATIONS RELATING
TO PAST, PRESENT AND FUTURE ENVIRONMENTAL CONDITIONS ON THE PROPERTIES AND THE
RISK THAT ADVERSE PHYSICAL CHARACTERISTICS AND CONDITIONS, INCLUDING THE
PRESENCE OF HAZARDOUS MATERIALS OR OTHER CONTAMINANTS, MAY NOT HAVE BEEN
REVEALED BY ITS INVESTIGATION. THE PROVISIONS OF THIS SECTION ARE A MATERIAL
PART OF THE CONSIDERATION FOR EACH SELLER TO ENTER INTO THIS AGREEMENT AND SHALL
SURVIVE THE CLOSING.

 

3



--------------------------------------------------------------------------------

1.6 Sellers Released from Liability. Except with respect to the Sellers’
Representations, the Excepted Claims (as defined below) or as otherwise
expressly provided in this Agreement or in the Closing Documents, Purchaser and
anyone claiming by, through or under Purchaser hereby fully and forever waives,
and Sellers hereby fully and forever disclaim and shall not be liable or bound
in any manner by, any and all warranties, guarantees, promises, statements,
representations or information of whatever type or kind with respect to the
Properties, whether express, implied or otherwise, including warranties of
fitness for a particular purpose, tenantability, habitability or use. Purchaser
agrees that:

(a) Except (i) as expressly provided herein (including, without limitation,
Sections 10.9 and 14.16) or in any Closing Document, and (ii) for any Claims (as
defined below) arising out of a breach or default by Sellers under this
Agreement (including, without limitation, a breach of any of Sellers’
representations and warranties in Article XII) or the Closing Documents or
arising out of fraud or willful misconduct (collectively, the “Excepted
Claims”), Purchaser and anyone claiming by, through or under Purchaser hereby
waives its right to recover from and fully and irrevocably releases Sellers and
each Seller’s employees, officers, directors, trustees, shareholders, members,
partners, representatives, agents, servants, attorneys, affiliates, parent and
subsidiaries (collectively, including Sellers, “Released Parties”) from any and
all claims, responsibility and/or liability that it may now have or hereafter
acquire against any of the Released Parties for any and all costs, losses,
claims, liabilities, damages, expenses, demands, debts, controversies, claims,
actions or causes of actions (collectively, “Claims”) arising from or related to
the condition (including any construction defects, errors, omissions or other
conditions, latent or otherwise, and the presence in the soil, air, structures
and surface and subsurface waters of materials or substances that have been or
may in the future be deemed to be hazardous materials or otherwise toxic,
hazardous, undesirable or subject to regulation and that may need to be
specifically treated, handled and/or removed from the Properties under current
or future federal, state and local laws, regulations or guidelines or common
law), valuation, salability or utility of the Properties, condition of title to
the Properties, compliance with any applicable federal, state or local law, rule
or regulations or common law with respect to the Properties, or the Properties’
suitability for any purposes whatsoever, and any information furnished by the
Released Parties in connection with this Agreement.

(b) To the extent permitted by law, Purchaser hereby agrees, represents and
warrants that Purchaser realizes and acknowledges that factual matters now
unknown to it may have given or may hereafter give rise to Claims which are
presently unknown, unanticipated and unsuspected, and Purchaser further agrees,
represents and warrants that the waivers and releases herein have been
negotiated and agreed upon in light of the realization, and that Purchaser
nevertheless hereby intends to release, discharge and acquit the Released
Parties from any and all Claims, except for Excepted Claims.

 

4



--------------------------------------------------------------------------------

1.7 Survival. Sellers and Purchaser have agreed upon the Purchase Price relating
to the Properties and other provisions of this Agreement in contemplation and
consideration of Purchaser’s agreeing to the provisions of Sections 1.2, 1.3,
1.4, 1.5 and 1.6, which Sections shall survive the Closings and the delivery of
the Deeds and/or termination of this Agreement indefinitely and shall not be
deemed merged into the Deeds or other Closing Documents.

ARTICLE II

PURCHASE PRICE

2.1 Purchase Price.

(a) The purchase price is Four Hundred Seventy-Three Million Fifty-Two Thousand
Dollars ($473,052,000), as such amount may be reduced upon the exclusion of one
or more Properties from the transactions contemplated hereby in accordance with
the terms of this Agreement (the “Purchase Price”). No portion of the Purchase
Price shall be allocated, nor attributable, to any items of personal property.

(b) This Agreement is intended to be a single unitary agreement and, except as
otherwise provided in this Agreement (including, without limitation, pursuant to
Sections 7.5, 8.1, 8.2, 9.9, 10.7 and 14.22 and Exhibit O), Sellers are required
to sell all of the Properties to Purchaser pursuant to the terms and provisions
of this Agreement, and Purchaser is required to purchase all of the Properties
from Sellers pursuant to the terms and provisions of this Agreement.

(c) The parties acknowledge and agree that, except as otherwise provided in this
Agreement, Purchaser agrees that an Assumed Debt Property Purchaser (as
hereinafter defined) will take title to each of the Properties listed on Exhibit
E (the “Assumed Debt Properties”) and expressly assume the obligations under and
with respect to the Assumed Mortgage Loans as set forth on Exhibit E.

Each of the Loan Agreements listed on Exhibit E are hereinafter, each,
individually a “Loan Agreement” and, collectively, the “Loan Agreements”; each
of the Mortgage Loans listed on Exhibit E are hereinafter, each, individually, a
“Assumed Mortgage Loan” and, collectively, the “Assumed Mortgage Loans”; and
each of the mortgage lenders listed on Exhibit E are hereinafter, each,
individually, a “Mortgage Lender” and, collectively, the “Mortgage Lenders”.

(d) Purchaser is not assuming the mortgage loans encumbering the Properties set
forth on Exhibit F (the “Repaid Debt Properties”) and the applicable Seller
shall, subject to the provisions of Section 10.1, cause the mortgage loans
encumbering said Properties to be paid in full and released at or prior to
Closing.

(e) At Closing, Purchaser shall pay the Sellers an amount, which amount shall be
subject to adjustments and credits as provided herein (the “Balance of the
Purchase Price”) equal to the positive difference between the Purchase Price for
all of the Properties (which, for the avoidance of doubt shall exclude any
Properties excluded from this Agreement pursuant to Sections 7.5, 8.1, 8.2, 9.9
or 10.7 or Exhibit O) less (i) a credit in the amount of the principal balance
of the Assumed Mortgage Loans to the extent actually assumed by Purchaser plus
all accrued and unpaid interest on such loans; and (ii) the Cash Deposit (as
defined below), to the extent available and paid to Seller by Escrow Agent at
Closing.

 

5



--------------------------------------------------------------------------------

ARTICLE III

DEPOSIT AND OPENING OF ESCROW

3.1 Deposit. Purchaser shall (a) deposit with Escrow Agent (as hereinafter
defined), by wire transfer received by Escrow Agent on or before September 27,
2011, immediately available federal funds in an amount equal to Seventeen
Million Five Hundred Thousand Dollars ($17,500,000) (such amount, the “Cash
Deposit”) and (b) cause Blackstone Real Estate Partners VII L.P., a Delaware
limited partnership (“Deposit Guarantor”) to deliver an irrevocable guaranty in
favor of Seller in the form of Exhibit G attached hereto for an amount equal to
the positive difference between the Liquidated Damages Amount (as hereinafter
defined) and the amount of the Cash Deposit (the “Guaranty” and, collectively
with the Cash Deposit and any interest earned on the Cash Deposit, the
“Deposit”). On or before the Effective Date, Purchaser shall provide Escrow
Agent with a fully completed form W-9 which provides Purchaser’s tax
identification number. As used in this Agreement, “Escrow Agent” shall mean
Fidelity National Title Insurance Company, having an office at 200 Galleria
Parkway SE, Suite 2060, Atlanta, Georgia 30339, Attention: Christy Hockmeyer,
Phone: (404) 414-5094, Fax: (404) 303-6307; Email: christy.hockmeyer@fnf.com.

3.2 Interest Bearing. The Cash Deposit shall be held in an interest-bearing
escrow account by Escrow Agent in accordance with Section 13.1(a) below.

3.3 Guaranty. Sellers shall be entitled to make a claim against the Guaranty for
all purposes for which Sellers would otherwise be entitled to the Deposit
hereunder. Purchaser waives any right to challenge any suit brought under the
Guaranty other than any rights of Purchaser herein to challenge the disposition
of the Deposit.

3.4 Independent Consideration. One Hundred and No/100 Dollars ($100.00) (the
“Independent Consideration”) out of the Deposit is the amount the parties
bargained for and agreed to as consideration for the Sellers’ grant to Purchaser
of Purchaser’s right to purchase the Properties pursuant to the terms hereof and
for Sellers’ execution, delivery and performance of this Agreement. The
Independent Consideration is in addition to and independent of any other
consideration or payment provided in this Agreement, is not refundable under any
circumstances, and shall be retained by Sellers notwithstanding any other
provisions of this Agreement. In the event the transaction contemplated by this
Agreement closes, the Independent Consideration shall be applied to the Purchase
Price.

 

6



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS TO CLOSING

4.1 Conditions to Purchaser’s Obligation to Purchase. Purchaser’s obligation to
purchase the Properties is expressly conditioned upon each of the following:

(a) Seller’s Representations and Warranties. Each of the representations and
warranties made by the Sellers in this Agreement shall be true and correct in
all respects when made on the Effective Date and as of the Closing Date as
though such representations and warranties were made on and as of the Closing
Date (unless such representation or warranty is made on and as of a specific
date, in which case such representation or warranty shall be true and correct as
of such date); provided, however, (i) Purchaser shall have no right to terminate
this Agreement as a result of such failure or failures of all such
representations and warranties to be so true and correct in all respects unless
a Material Seller Breach has occurred (as defined below), in which event,
Purchaser shall have the rights set forth in Section 11.2(b) and
(ii) Purchaser’s rights and remedies with respect to any such failure which,
together with the application of Section 4.1(b), do not result in a Material
Seller Breach shall be limited to those set forth in Section 11.2(a).

For purposes of this Agreement, the following capitalized terms shall have the
following meanings:

“Material Seller Breach” shall mean the failure of the conditions of
Section 4.1(a) and/or 4.1(b) to be satisfied at Closing which failures are in
the aggregate reasonably expected to result, directly or indirectly, in
Purchaser Losses in excess of the Materiality Threshold (as defined in Exhibit
C).

“Purchaser Losses” shall mean any losses or damages actually incurred or
suffered by Purchaser or to be incurred or suffered by Purchaser at Closing or
incurred or suffered thereafter (other than any special, consequential,
speculative, punitive or similar damages) and any increases in liabilities,
obligations, costs, fees, expenses to be assumed by Purchaser at Closing or
incurred thereafter, in excess of the costs, expenses, liabilities and
obligations contemplated or provided for by this Agreement.

Notwithstanding the foregoing, Purchaser acknowledges and agrees that any
variations with respect to Seller’s Representations set forth herein not being
true and correct as of the Closing Date as a result of the following shall not
be factored into determining Purchaser’s Losses or whether a Material Seller
Breach has occurred and Purchaser shall have no right to terminate this
Agreement or have any right to pursue any other right or remedy hereunder solely
as a result of such variations:

(i) changes in circumstances or status of tenants under Leases (e.g., tenant
defaults, bankruptcies, or other adverse matters relating to a tenant or any
termination of any Lease by the applicable tenant other than as a result of
(A) any landlord default thereunder or (B) a termination or surrender agreed to
by Seller in violation of Section 9.5(c)) occurring after the Effective Date.
For the avoidance of doubt, for purposes of clause (A) immediately above,
landlord defaults shall not include any breach of the co-tenancy requirements
under any Lease occurring after the Effective Date due to an another tenant at
the applicable Property “going dark” or defaulting under its Lease;

 

7



--------------------------------------------------------------------------------

(ii) changes to Schedule 9.5(c) and/or Schedule 12.1(s) to reflect any New
Leases or New Service Contracts, respectively, which Purchaser has approved or
is deemed to have approved pursuant to the provisions of Article IX;

(iii) updates to the information set forth in the Rent Rolls and any changes
thereto or to any other exhibit or schedule to this Agreement arising after the
Effective Date as a result of the matters set forth in clauses (i) or (ii) of
this Section 4.1(a);

(iv) updates to the information set forth in the Delinquency Report with respect
to matters occurring after the Effective Date;

(v) changes to the schedule of litigation set forth on Schedule 12.1(q) with
respect to any litigation commenced after the Effective Date and any threatened
litigation of which Seller first obtained knowledge after the Effective Date;

(vi) the commencement of any condemnation proceeding against the Properties
after the Effective Date (which matters shall be governed by the provisions of
Article XIII);

(vii) the occurrence of any casualty at any of the Properties after the
Effective Date (which matters shall be governed by the provisions of Article
XIII);

(viii) any notices of special taxes or assessment to be levied or assessed with
respect to any Property received by Seller after the Effective Date; and

(ix) any matters expressly permitted by this Agreement which relate to the
Walmart Agreement, including, without limitation, the relocation of any Tenants
or termination of any Leases by Seller in accordance with Section 9.6.

(b) Performance by Sellers. Each Seller’s performance of its obligations and
covenants required of such Seller under this Agreement (other than with respect
to the obligations set forth in Section 4.1(c), Article X and Section 11.2(a)),
provided, however, (i) Purchaser shall have no right to terminate this Agreement
as a result of any breaches of the foregoing by Seller and the application of
Section 4.1(a) unless a Material Seller Breach has occurred, in which event,
Purchaser shall have the rights set forth in Section 11.2(b) and
(ii) Purchaser’s rights and remedies with respect to such breaches which
together with the application of Section 4.1(a) do not result in a Material
Seller Breach shall be limited to those set forth in Section 11.2(a).
Notwithstanding the foregoing or any other provision of this Agreement to the
contrary, except as expressly set forth in Section 11.2, in no event shall
Purchaser have any right to terminate this Agreement with respect to any or all
of the Properties or to pursue any other remedies hereunder, at law or in
equity, as a result of any breach by Seller of its obligations and covenants
hereunder (other than with respect to the obligations set forth in
Section 4.1(c), Article X).

 

8



--------------------------------------------------------------------------------

(c) Seller’s Deliveries. Delivery at Closing (or such earlier date indicated
below) by each Seller of the following documents pertaining to each Property
(all documents to be executed originals and, if applicable, witnessed and
properly acknowledged):

(i) Deeds (A) in the form attached hereto as Exhibit H-1 executed and
acknowledged, as applicable, by each of the Sellers of any of the Properties
located in Alabama (as noted on Exhibit A), (B) in the form attached hereto as
Exhibit H-2 executed and acknowledged by each of the Sellers of any of the
Properties located in Florida (as noted on Exhibit A), (C) in the form attached
hereto as Exhibit H-3 executed and acknowledged, as applicable, by each of the
Sellers of any of the Properties located in Georgia (as noted on Exhibit A),
(D) in the form attached hereto as Exhibit H-4 executed and acknowledged, as
applicable, by each of the Sellers of any of the Properties located in Maryland
(as noted on Exhibit A), (E) in the form attached hereto as Exhibit H-5 executed
and acknowledged, as applicable, by each of the North Carolina Sellers for their
respective Properties, (F) in the form attached hereto as Exhibit H-6 executed
and acknowledged, as applicable, by each of the Sellers of any of the Properties
located in Tennessee (as noted on Exhibit A), and (G) in the form attached
hereto as Exhibit H-7 executed and acknowledged, as applicable, by each of the
Sellers of any of the Properties located in South Carolina (as noted on Exhibit
A) (each, a “Deed” and collectively, the “Deeds”), each subject to the following
matters:

(1) non-delinquent real property taxes for the calendar year in which the
closing occurs and subsequent years, water and sewer charges and all assessments
(governmental and private) and unpaid installments thereof, in each case which
are not yet due and payable, subject to the provisions of Section 10.2 below;

(2) any matter (including any lien, encumbrance or easement) voluntarily imposed
or consented to in writing by Purchaser prior to or as of the Closing;

(3) liens securing the Assumed Mortgage Loans, unless Purchaser has elected to
cause Seller to repay such Assumed Mortgage Loan in accordance with
Section 4.2(b);

(4) the Permitted Exceptions.

(ii) An Assignment and Assumption Agreement from the Seller with respect to the
corresponding Property in the form attached as Exhibit I (the “Assignment and
Assumption Agreement”);

(iii) The Leases (originals, unless only copies are available) for the
Properties, together with all original letters of credit held as Security
Deposits under any of the Leases and all instruments reasonably required to
transfer such letters of credit to Purchaser in accordance with Section 10.4
hereof;

 

9



--------------------------------------------------------------------------------

(iv) Those Service Agreements for the Property which Purchaser has elected to
assume in accordance with Section 9.4 below;

(v) Other than with respect to the Properties owned by DIM VASTGOED N.V. (“DIM ,
and such properties, the “DIM Properties”) or any of its subsidiaries, a
certification in the form attached hereto as Exhibit J that each Seller is not a
“foreign person” within the meaning of Section 1445 of the Internal Revenue Code
of 1986, as amended (the “Code”);

(vi) A Bill of Sale from each Seller in the form attached hereto as Exhibit K;

(vii) A closing statement in form and content satisfactory to the Sellers and
Purchaser (the “Closing Statement”) signed by such Seller and Purchaser, which
shall identify the portion of the Purchase Price allocated to each Property, the
Deposit or portion thereof, if any, to be applied against such portion of the
Purchase Price, the cost of the owner’s policy of title insurance with respect
to each Property insuring Purchaser’s title to the Property (collectively, the
“Title Policy”), the Transfer Taxes (as defined below), the Loan Assumption
Costs (as defined below), escrow and closing fees, the prorations set forth in
this Agreement, and such other charges, credits and items of payment
contemplated by this Agreement. Purchaser and each Seller acknowledge that the
other party may have separate settlement statements prepared for internal use
and agrees that the such party shall not be required to disclose the terms
thereof to the other party;

(viii) A Tenant Notice Letter (a “Tenant Notice Letter”) in the form attached
hereto as Exhibit L or such other form as required by Purchaser’s lender (and
reasonably acceptable to Seller) completed and executed by the applicable Seller
to be mailed out by Purchaser upon Closing. Purchaser shall be liable for (and
Purchaser hereby expressly assumes all liability for) all such security deposits
that are transferred from each Seller to Purchaser regardless of whether notice
is given by Purchaser to the tenants of the Properties in accordance with the
terms of this Section 4.1(c)(viii). The provisions of this
Section 4.1(c)(viii)shall survive the Closing;

(ix) All required state, county and local transfer tax forms;

(x) Solely with respect to the Properties located in Georgia, Seller shall
provide Purchaser with evidence that Seller is a Georgia resident for purposes
of O.C.G.A. Paragraph 48-7-128 or that Seller is otherwise exempt from the
withholding requirements of O.C.G.A. Paragraph 48-7-28 by delivering a Georgia
Residency Affidavit in the form attached hereto as Exhibit M. Absent any
evidence of exemption, Purchaser shall withhold as required by Georgia law,
solely with respect to that portion of the Purchase Price allocated to the
Properties located in Georgia;

 

10



--------------------------------------------------------------------------------

(xi) Solely with respect to the Properties located in Maryland, Seller shall
provide Purchaser with evidence that Seller is a Maryland resident for purposes
of Section 10-912 of the Tax-General Article of the Annotated Code of Maryland
or that Seller is otherwise exempt from the withholding requirements of such
statute. Absent any evidence of exemption, the Escrow Agent shall withhold as
required by Maryland law, solely with respect to that portion of the Purchase
Price allocated to the Properties located in Maryland;

(xii) An updated Rent Roll (as hereinafter defined) reflecting matters as of the
Closing Date;

(xiii) An updated Delinquency Report (as hereinafter defined) reflecting matters
as of the Closing Date;

(xiv) Such additional assignments, instruments and documents appropriate to be
executed and delivered by the applicable Seller as may be reasonably necessary
to complete the transaction contemplated hereby and to carry out the intent and
purposes of this Agreement provided the same are commercially reasonable and do
not require disclosure of proprietary information;

(xv) Evidence in form reasonably satisfactory to the Title Company of Seller’s
authority to enter into and consummate the transactions contemplated by this
Agreement and the authority and the incumbency of any individuals to execute any
instruments executed and delivered by a Seller at Closing, together with a
certificate of good standing of such Seller;

(xvi) A title affidavit for each Property executed by the applicable Seller in
the form of Exhibit N attached hereto (the “Title Affidavit”) with respect to
parties in possession and mechanics liens and gap indemnity (if required for the
Title Company to issue a gap endorsement or coverage), and such other documents
as may be reasonably required by the Title Company in order to issue the Title
Policy;

(xvii) At Purchaser’s election received at least fifteen (15) days prior to
Closing, a termination of any Leases under which Seller or an affiliate of
Seller is a tenant at any of the Properties;

(xviii) Evidence reasonably acceptable to Purchaser that the Sellers and the
existing property managers have terminated each property management agreement
currently in effect with respect to the Properties at the sole cost and expense
of Seller, with such termination effective as of the Closing Date; and

(xix) Keys to all locks on the applicable Property in the applicable Seller’s
and/or such Seller’s property manager’s possession and originals, or if
originals are not available, copies, of all of the Leases, Assumed Service
Agreements (as defined below), receipts for deposits, unpaid bills and any
“as-built” plans and specifications of the Improvements and any lease or
property files held by Seller or manager (collectively, the “Property
Documents”), to the extent not previously delivered to Purchaser and in the
applicable Seller’s and/or such Seller’s property manager’s possession (the
foregoing shall be made available immediately after Closing and shall not be
delivered at the Closing).

 

11



--------------------------------------------------------------------------------

(d) Title Policies. The Title Company shall be irrevocably committed to issue to
Purchaser, as of the Closing Date, an owner’s policy of title insurance with
respect to each Property insuring Purchaser’s title to the Property subject only
to the Permitted Exceptions (collectively, the “Title Policy”), with such
commitment to insure conditioned solely upon (i) the payment by Purchaser of the
applicable title insurance premiums and other related charges and (ii) the
delivery by Purchaser of the items contemplated by Section 4.2(c)(iii). The
failure or refusal of the Title Company to issue the Title Policy as a result of
(i) any changes in law or regulations applicable to the issuance of title
insurance policies or (ii) any bankruptcy of or material adverse change to the
Title Company which would result in the Title Company not being permitted by
applicable laws or regulations to issue the Title Policy shall not be considered
a failure of the conditions of this Section 4.1(d). For the avoidance of doubt,
in no event shall the Title Company’s failure or refusal to issue any
endorsements to the Title Policy or any affirmative coverages requested by the
Purchaser constitute a failure of the conditions set forth in this
Section 4.1(d), unless such failure is the result of Seller not delivering the
Title Affidavit or failing to cause the removal of the Required Exceptions.

Subject to the terms of Sections 4.1(a) and 4.1(b), in the event that any of the
conditions set forth in this Section 4.1 are not satisfied on the Closing Date,
and such default is other than as a result of a default by Seller under this
Agreement, as described in Section 11.2 (which shall be governed by
Section 11.2), Purchaser may: (i) waive in writing any such condition and
proceed with the Closing; or (2) terminate this Agreement in writing, in which
case, Escrow Agent shall refund the Deposit to Purchaser and both Purchaser and
each Seller will be relieved of any further obligations hereunder, except for
the obligations hereunder which expressly survive the Closing or other
termination of this Agreement.

4.2 Conditions to Sellers’ Obligation to Sell. Each Seller’s obligation to sell
its Property is expressly conditioned upon each of the following:

(a) Performance by Purchaser. Purchaser’s performance in all material respects
of the obligations and covenants required of Purchaser under this Agreement.

(b) Receipt of Purchase Price and Assumption of Mortgage Loans. Receipt by such
Seller (or as Seller may direct) of the Balance of the Purchase Price in the
manner provided in and as adjusted by the terms of this Agreement, and, with
respect to the Assumed Debt Properties, Purchaser shall have either (i) assumed
the applicable Assumed Mortgage Loans (regardless of whether the applicable
Mortgage Lender Parties (as hereinafter defined) shall have consented to such
assumption) or (ii) elected to cause Seller to repay the applicable Assumed
Mortgage Loan, pursuant to which Seller shall pay all outstanding principal and
accrued interest as of the Closing Date and Purchaser shall pay at Closing all
prepayment, defeasance or any other costs or expenses related to such repayment.
For the avoidance of doubt, (i) the portion of the Balance of the Purchase Price
allocated to the DIM Properties shall be paid to, and funded into an account
owned by, DIM, (ii) the portion of the Balance of the Purchase Price allocated
to the Properties owned, directly or indirectly by IRT Capital Corporation II
(“IRT Corp”) shall be paid to, and funded into an account owned by, IRT Corp and
(iii) the portion of the Balance of the Purchase Price allocated to the
Properties owned, directly or indirectly by Equity One, Inc. (other than the
Properties described in the immediately preceding clauses (i) and (ii)) shall be
paid to, and funded into an account owned by, Equity One, Inc.

 

12



--------------------------------------------------------------------------------

(c) Purchaser’s Deliveries. Delivery at Closing (or such earlier date indicated
below) of the following documents pertaining to the Property then being conveyed
(all documents to be executed originals and, if applicable, witnessed and
properly acknowledged):

(i) The Assignment and Assumption Agreement;

(ii) The Closing Statement (signed by the applicable Seller and Purchaser);

(iii) Evidence in form reasonably satisfactory to the Title Company of
Purchaser’s authority to enter into and consummate the transactions contemplated
by this Agreement and the authority and the incumbency of any individuals to
execute any instruments executed and delivered by a Purchaser at Closing,
together with a certificate of good standing of such Purchaser and a certified
ALTA survey of each Property in such form as the Title Company may require in
order to issue the Title Policies;

(iv) With respect to each Assumed Mortgage Loan which Purchaser has not caused
Seller to prepay at or prior to Closing in accordance with Section 4.3, delivery
of either (x) all requisite Loan Assumption Documents required pursuant to all
Mortgage Lenders’ Approvals received prior to the Closing Date or (y) a Backstop
Indemnity (as hereinafter defined);

(v) All required state, county and local transfer tax forms;

(vi) A counterpart Tenant Notice Letter; and

(vii) Such additional documents and instruments appropriate to be executed and
delivered by Purchaser as may be reasonably necessary to complete the
transaction contemplated hereby and to carry out the intent and purposes of this
Agreement, provided the same are commercially reasonable and do not require
disclosure of proprietary information.

(d) Purchaser’s Representations and Warranties. The representations and
warranties of Purchaser set forth in Section 12.3 being true and correct in all
material respects as of Closing.

In the event that any of the conditions set forth in this Section 4.2 are not
satisfied on the Closing Date, and such failure is not due to a default by
Purchaser hereunder (which shall be governed by Section 11.1), Seller may:
(i) waive in writing any such condition; or (2) terminate this Agreement in
writing, in which case, Purchaser shall be entitled to the Deposit as liquidated
damages and Purchaser and Sellers will be relieved of any further obligations
hereunder with respect to the Properties, except for the obligations hereunder
which expressly survive Closing or other termination of this Agreement.

 

13



--------------------------------------------------------------------------------

4.3 No Financing Contingency; Assumption of Mortgage Loans.

(a) Except as may expressly be provided in this Section 4.3, it is expressly
acknowledged and agreed by Purchaser that this Agreement and Purchaser’s
obligations hereunder are not contingent or conditioned upon obtaining a
commitment for or closing any financing and the failure of Purchaser to obtain
or close any financing for any reason whatsoever, shall not be a failure of
condition to Purchaser’s performance hereunder. In addition, Sellers will have
no obligation to or privity with any lender to Purchaser other than the Mortgage
Lender Parties (as hereinafter defined) as and to the extent herein provided.

(b) Purchaser acknowledges that unless Purchaser elects to cause Seller to repay
one or more of the Assumed Mortgage Loans (to the extent permitted pursuant to
the provisions of the applicable Loan Documents), that such Assumed Debt
Properties will be conveyed by Sellers subject to the mortgages, deeds of trust,
deeds to secure debt and other security agreements evidencing the Assumed
Mortgage Loans. Purchaser and Seller acknowledge and agree that the terms of
Exhibit O attached hereto shall apply with respect to any Assumed Mortgage Loan.

ARTICLE V

CLOSING

5.1 Date and Manner of Closing. Subject to the satisfaction of the conditions
precedent set forth in Article IV, the closing contemplated by this Agreement
(the “Closings”) shall occur at 11:00 A.M. (Eastern Time) on December 20, 2011
(the “Closing Date”) at the offices of the Escrow Agent or through mutually
acceptable escrow arrangements. Upon not less than ten (10) business days notice
to the other party, either Purchaser or Seller shall have the right to
accelerate the Closing Date to a date no earlier than November 15, 2011,
provided, however, (i) Seller shall not have the right to accelerate the Closing
Date unless all Mortgage Lender Approvals have been obtained and (ii) if the
Closing Date has been accelerated but any Ross Plaza Remediation Work (as
hereinafter defined) has not been completed in accordance with Section 9.9
within five (5) business days prior to such accelerated Closing Date, then the
Closing Date shall be December 20, 2011.

5.2 Closing. On or prior to the Closing Date, Purchaser and the applicable
Seller shall deposit all applicable documents required by the terms of this
Agreement with Escrow Agent to be held in escrow pending Closing in accordance
with the terms of this Agreement, and Purchaser and the applicable Seller shall
execute a mutually agreeable settlement statement, or separate, but consistent
settlement statements, generated by Escrow Agent. Subject to satisfaction of the
conditions to Closing set forth in Article IV hereof, on the Closing Date,
Escrow Agent will (i) not later than 1:00 P.M. (Eastern Time) deliver the
Balance of the Purchase Price, as adjusted in accordance with the terms of this
Agreement, to the Sellers in the form of a wire transfer of immediately
available funds, (ii) release for recordation the Deeds and such other documents
as may be recorded and (iii) release all other documents held in escrow pursuant
to this Agreement to the Purchaser and/or applicable Seller, as applicable.

 

14



--------------------------------------------------------------------------------

5.3 Delay in Closing; Authority to Close. If on or before the Closing Date and
all of the conditions to Closing set forth in Article IV hereof have either been
satisfied or waived in writing, then unless on or before the Closing Date,
Escrow Agent receives a written notice from either Purchaser or the applicable
Seller to the contrary, Escrow Agent will deliver all monies and documents in
accordance with the provisions of this Agreement.

5.4 Seller’s Closing Deliveries. At Closing for each Property, Seller shall
deliver or cause to be delivered all the deliveries with respect to such
Property set forth in, and in accordance with the terms and conditions of,
Section 4.1(c).

5.5 Purchaser’s Closing Deliveries. At Closing for each Property, Purchaser
shall deliver or cause to be delivered all the deliveries with respect to such
Property set forth in, and in accordance with the terms and conditions of,
Section 4.2(c).

5.6 FIRPTA Withholding Procedures.

(a) If Purchaser has been provided, on or prior to the Closing Date with a
withholding certificate issued by the IRS under Treasury Regulations
Section 1.1445-3 (which certificate can be relied upon by Purchaser for
withholding purposes) with respect to any DIM Property, Purchaser shall withhold
from the amount payable to DIM at Closing an amount equal to the required
withholding, if any, set forth in such withholding certificate and shall remit
such withheld amount to the IRS promptly following the Closing in accordance
with applicable provisions of the Code and Treasury Regulations. If Purchaser
has not been provided, on or prior to the Closing Date, with (i) a withholding
certificate issued by the IRS under Treasury Regulations Section 1.1445-3 (which
certificate can be relied upon by Purchaser for withholding purposes) or
(ii) notification from DIM in accordance with Treasury Regulations
Section 1.1445-1(c)(2)(i)(B) (which notification can be relied upon by Purchaser
for withholding purposes) that DIM has applied for a withholding certificate
pursuant to Treasury Regulations Section 1.1445-3, in each case with respect to
any DIM Property, Purchaser shall withhold from the amount payable to DIM at
Closing ten percent (10%) of the “amount realized” (within the meaning of
Treasury Regulations Section 1.1445-1(g)(5)) by DIM with respect to each such
DIM Property and shall remit such withheld amount to the IRS promptly following
the Closing in accordance with applicable provisions of the Code and Treasury
Regulations. Within thirty (30) days following the Closing Date, Purchaser shall
provide to Sellers evidence that such withholding was remitted to the IRS.

 

15



--------------------------------------------------------------------------------

(b) If Purchaser has not been provided with a withholding certificate for any
DIM Property as described in Section 5.6(a)(i) on or prior to the Closing Date,
but has been provided with the notification described in Section 5.6(a)(ii) with
respect to such DIM Property, Purchaser shall hold back from the amount payable
to DIM at Closing and deposit into escrow at Closing ten percent (10%) of the
“amount realized” (within the meaning of Treasury Regulations
Section 1.1445-1(g)(5)) by DIM with respect to each such DIM Property in
accordance with the terms of this Agreement and shall instruct the Escrow Agent
in accordance with this Section 5.6(b). Notwithstanding any other provision of
this Agreement, the Escrow Agent shall retain such amounts deposited, subject to
release as follows:

(i) If Purchaser has been provided with a withholding certificate issued by the
IRS under Treasury Regulations Section 1.1445-3 (which certificate can be relied
upon by Purchaser for withholding purposes) with respect to any such DIM
Property and such withholding certificate requires an amount to be withheld
under Section 1445 of the Code, then Purchaser shall provide a copy of such
withholding certificate to DIM (to the extent that such certificate has not yet
been received by DIM) and thereafter shall promptly instruct the Escrow Agent to
release to Purchaser an amount equal to the withholding amount required to be
remitted to the IRS with respect to such DIM Property (as set forth in such
withholding certificate), and Purchaser shall remit such amount to the IRS.
Within 30 days following release by the Escrow Agent of the amount described in
the preceding sentence, Purchaser shall provide to DIM evidence that such amount
was remitted to the IRS.

(ii) If Purchaser has been provided with a withholding certificate issued by the
IRS under Treasury Regulations Section 1.1445-3 (which certificate can be relied
upon by Purchaser for withholding purposes) with respect to any such DIM
Property and such withholding certificate excuses withholding under Section 1445
of the Code, as contemplated by Treasury Regulations Section 1.1445-3(e), then
Purchaser shall, subject to any other limitations in this Agreement (except for
those contained in this Section 5.6), promptly instruct the Escrow Agent to
release to DIM the withheld amount with respect to such DIM Property.

(iii) If Purchaser receives notice from the IRS that the IRS has denied the
request for a withholding certificate under Treasury Regulations
Section 1.1445-3 with respect to any such DIM Property, Purchaser shall provide
a copy of such notification to DIM (to the extent that such notification has not
yet been received by DIM) and thereafter shall instruct the Escrow Agent to
release ten percent (10%) of the “amount realized” (within the meaning of
Treasury Regulations Section 1.1445-1(g)(5)) by DIM with respect to such DIM
Property to Purchaser. Upon receipt of notice from Purchaser, the Escrow Agent
shall promptly remit such amount to Purchaser in order to enable Purchaser to
timely remit such amount to the IRS. Purchaser shall promptly remit such amount
to the IRS and, within thirty (30) days following the release of such amount by
the Escrow Agent, shall provide to DIM evidence that such amount was remitted to
the IRS.

(iv) If with respect to each and every DIM Property described in the first
sentence of Section 5.6(b), one of the following is true: (A) Purchaser has
received the withholding certificate described in Section 5.6(b)(i) and the
amount required to be withheld has been released to Purchaser by the Escrow
Agent, (B) Purchaser has received the withholding certificate described in
Section 5.6(b)(ii), or (C) Purchaser has received the denial of the request for
a withholding certificate described in Section 5.6(b)(iii) and the amount
required to be withheld has been released to Purchaser by the Escrow Agent, then
Purchaser shall, subject to any other limitations in this Agreement (except for
those contained in this Section 5.6), promptly instruct the Escrow Agent to
release to DIM all remaining amounts held in escrow.

 

16



--------------------------------------------------------------------------------

ARTICLE VI

DUE DILIGENCE

6.1 Review of Documents and Materials. Purchaser hereby acknowledges and agrees
that it is satisfied with the results of its due diligence and its agreement to
purchase the Properties is no longer contingent upon its investigations.

6.2 Reliability of Information. Subject to Sellers’ Representations (hereinafter
defined), the due diligence and other information provided by Sellers and/or
their agents to Purchaser under the terms of this Agreement with respect to the
Properties are for informational purposes only. Subject to Sellers’
Representations, Purchaser (a) is not in any way entitled to rely upon the
accuracy of such information provided by Sellers and/or their agents and
(b) Purchaser will rely exclusively on its own inspections and consultants with
respect to all matters Purchaser deems relevant to its decision to acquire the
Properties. The provisions of this Section 6.2 shall survive the Closing and the
delivery of the Deeds.

6.3 Access Agreement. Sellers and Purchaser acknowledge the terms and conditions
of that certain Access Agreement dated August 31, 2011 is hereby terminated and
of no further force or effect, except as to any provisions which are stated to
expressly survive such termination.

ARTICLE VII

TITLE AND SURVEY

7.1 Title Documents. On or prior to the Effective Date, Sellers have delivered
pro forma title policies with respect to each of the Properties therein in the
forms attached hereto as Exhibit S (collectively, the Pro Formas”) together with
all underlying title documents referenced therein from Fidelity National Title
Insurance Company, having an office at 200 Galleria Parkway SE, Suite 2060,
Atlanta, Georgia 30339, Attention: Christy Hockmeyer, Phone: (404) 414-5094,
Fax: (404) 303-6307; Email: christy.hockmeyer@fnf.com (the “Title Company”).
Purchaser shall have the right to cause one or more title companies selected by
Purchaser (collectively, the “Co-insurers”), to provide co-insurance under the
Title Policies for up to fifty percent (50%) of the premium; provided, however,
in no event shall the provision of co-insurance by such Co-insurers give rise to
any additional obligations of Sellers hereunder.

7.2 Survey. Purchaser may order any recertification of Existing Surveys or new
surveys that Purchaser has elected to obtain (each, a “New Survey”, and together
with the Existing Surveys, the “Surveys”).

 

17



--------------------------------------------------------------------------------

7.3 Title. At the Closing, Sellers shall give, and Purchaser shall accept, good
and insurable title to the Properties, subject only to (a) title exceptions
shown on the Pro Formas as of the date hereof (excluding any Required
Exceptions); (b) property taxes and assessments for the year 2011 and subsequent
years which are not yet due and payable as of Closing, to the extent such
property taxes and assessments are payable directly by the tenant under any
Lease; (c) any special assessments of which Sellers first received notice after
the Effective Date, to the extent the same are not yet due and payable, (d) any
mechanics’ lien or other lien or title matter created by, through or under any
tenants, (e) matters arising as a result of any change in facts and
circumstances with respect to the Leases or otherwise with respect to the
Properties occurring from and after the Effective Date which change in facts in
circumstances does not give rise to any right on the part of Purchaser to
terminate this Agreement with respect to the applicable Property pursuant to any
other provision hereof, (f) matters created by Purchaser or any of its
affiliates or any of their respective representatives, consultants or
contractors; and (g) matters which Purchaser shall have approved or be deemed to
have approved after the date hereof pursuant to the terms of this Agreement or
which are not Required Exceptions (collectively, “Permitted Exceptions”).

7.4 Required Exceptions. The applicable Seller shall, at Closing, cure or cause
to be cured by obtaining releases, and if necessary expending money (or cause
the Title Company to affirmatively insure over at no cost to Purchaser) the
following (collectively, the “Required Exceptions”): (i) all title exceptions
disclosed on the initial title commitments delivered to Purchaser which have
been removed from the Pro Formas, (ii) any mortgage lien or other voluntary lien
incurred by Sellers securing a specific monetary amount other than all existing
mortgages, deeds of trust, deeds to secure debt and security agreements and
related documents securing the applicable Assumed Mortgage Loan and encumbering
such Property (other than the Repaid Debt Properties) reflected on the Pro
Formas, (iii) any mechanics’ lien created by, through or under such Seller,
which shall not include the same created by, through or under a tenant, (iv) any
judgment lien or other involuntary lien securing a monetary amount created by,
through or under such Seller, which shall not include the same created by,
through or under a tenant, (v) matters created by such Seller from and after the
Effective Date in breach of its covenants and agreements under this Agreement
which has not been waived or approved by Purchaser as of the Closing Date and
(vi) title exceptions noted on the Pro Formas to be deleted upon delivery of the
Title Affidavit. A Seller may use any portion of the Purchase Price to satisfy
its obligation to remove any Required Exceptions that exist as of the Closing
Date.

7.5 Rights of First Refusal. Purchaser acknowledges that certain of the
Properties are subject to the rights of first refusal or first offer set forth
on Schedule 7.5 (the “Existing Options”). Within ten (10) business days
following the Effective Date, Seller shall deliver the notice required pursuant
to the Existing Options and shall provide a copy thereof to Purchaser. Should
any party to the Existing Options thereunder exercise its right to purchase the
applicable Property, (a) Seller shall notify Purchaser of the same, (b) this
Agreement will terminate but only with respect to such Property and the Purchase
Price shall be reduced by the Removal Price for such Property and all references
hereunder to such Property shall be deemed deleted, and (c) neither such Seller
nor Purchaser shall have any liability hereunder with regard to the such
Property, except for the obligations hereunder which expressly survive
termination of this Agreement.

 

18



--------------------------------------------------------------------------------

ARTICLE VIII

RISK OF LOSS

8.1 Casualty

(a) If any Property is damaged or destroyed by fire or other casualty (a
“Casualty”) prior to the Closing for said Property, then promptly after the
applicable Seller becomes aware of the damage or destruction, the Seller will
send Purchaser written notice thereof (the “Damage Notice”). If a Major
Individual Casualty (as defined below) occurs, then Purchaser may within the
period thirty (30) days after the date of the Damage Notice (such period, the
“Casualty Review Period”) solely with respect to up to four (4) Properties in
the aggregate (including any Properties terminated under Section 8.2) elect to
exclude such affected Property from the sale hereunder in which case (i) such
Property shall be removed from the Properties to be sold at Closing hereunder,
(ii) all references hereunder to such Property shall be deemed deleted and
(iii) the Purchase Price shall be reduced by an amount equal to the Removal
Price (as defined below) for such Property.

(b) If Purchaser does not exclude a Property or terminate this Agreement within
the 30-day period with respect to such Casualty (or if Purchaser does not have
the right to terminate this Agreement because the Casualty is not a Major
Individual Casualty or Major Aggregate Casualty/Taking (as hereinafter
defined)), the Closing will proceed in accordance with the terms of this
Agreement for the full Purchase Price, notwithstanding the occurrence of such
Casualty and the applicable Seller will pay or assign to Purchaser at the
Closing, its right, title and interest in and to all insurance proceeds, if any,
resulting from the Casualty, subject to any rights of the Mortgage Lender
Parties under the applicable Loan Documents, less reasonable third-party
out-of-pocket costs actually incurred by Seller to commence and prosecute the
repair of the Casualty.

(c) As used in this Agreement, the “Removal Price” with respect to each Property
shall equal (i) for any individual Property specifically listed on Exhibit D,
the portion of the Purchase Price allocated to such Property on such Exhibit D
and (ii) for any other individual Property, an amount equal to one hundred and
two and twenty seven hundredths percent (102.27%) of the fair value of such
Property, as determined in accordance with International Financial Reporting
Standards (IFRS) as of June 30, 2011 and publicly disclosed by the applicable
Seller (or its parent company, as applicable).

(d) As used herein, a “Major Individual Casualty” shall be any Casualty or
series of Casualties (i) for which the aggregate cost of repair is equal to or
greater than twenty-five percent (25%) of the Removal Price for such Property or
(ii) which results in any tenants identified as “Anchor Tenants” on Schedule
12.1(f) attached hereto (each an “Anchor Tenant” and collectively, the “Anchor
Tenants” having the right to terminate its Lease.

8.2 Condemnation. If, prior to the Closing, a condemnation or eminent domain
proceeding is commenced against a Property, other than a proceeding disclosed on
or contemplated by Schedule 12.1(m) with respect to the Midpoint Property or the
Loganville Property, (a “Taking”), the corresponding Seller will give Purchaser
notice within ten (10) days after such Seller has received notice that the
Taking proceeding has commenced.

 

19



--------------------------------------------------------------------------------

(a) If the Taking is a Material Individual Taking (as hereinafter defined),
Purchaser may, by written notice to the Seller (“Taking Notice”) solely with
respect to up to four (4) Properties in the aggregate (including any Properties
terminated under Section 8.1) elect to exclude such affected Property from the
sale hereunder in which case (i) such Property shall be removed from the
Properties to be sold at Closing hereunder, (ii) all references hereunder to
such Property shall be deemed deleted and (iii) the Purchase Price shall be
reduced by the applicable Removal Price for each such Property. For purposes of
this Agreement, a “Material Individual Taking” shall be a Taking or series of
Takings (i) for which the aggregate value of such Takings at such Property is
equal to or greater equal to or greater than twenty-five percent (25%) of the
Removal Price for such Property or (ii) which results in any Anchor Tenant
having the right to terminate its Lease.

(b) If the Taking is not a Material Aggregate Taking or if it is a Material
Taking and Purchaser does not give the applicable Seller a Taking Notice in
accordance with Section 8.2(a), Purchaser will complete the transaction
contemplated hereby without abatement or reduction in the Purchase Price, and
said Seller shall assign to Purchaser all of its rights, if any, to receive the
award payable as a result of such proceeding, subject to the rights of any
Mortgage Lender Parties under the applicable Loan Documents. For the avoidance
of doubt, any proceeds actually received by Seller in connection with the
condemnation actions set forth on Schedule 12.1(m) with respect to the Midpoint
Property and the Loganville Property, shall be credited to Purchaser at Closing.

8.3 Major Aggregate Casualty / Taking.

(a) If a Casualty or Taking results in a Major Aggregate Casualty / Taking (as
hereinafter defined), then Purchaser may elect to terminate this Agreement by
delivering written notice to the Seller within the latest Casualty Review Period
or Taking Review Period, as applicable.

(b) As used herein, a “Major Aggregate Casualty / Taking” shall be any Casualty,
Taking or series of Casualties and/or Takings (i) for which the aggregate
(a) cost of repair, and/or (b) value of any such Takings, is equal to or greater
than 7.5% of the Purchase Price or (ii) which results in any Anchor Tenant at
Properties with Removal Prices in excess of 7.5% of the Purchase Price having
the right to terminate their Leases.

(c) If a Major Aggregate Casualty / Taking occurs and Purchaser does not
terminate the Agreement in accordance with this Section 8.3, Purchaser will
complete the transaction contemplated hereby without abatement or reduction in
the Purchase Price, and said Seller shall assign to Purchaser (i) all of its
right, title and interest in and to all insurance proceeds, if any, resulting
from any applicable Casualty, subject to any rights of the Mortgage Lender
Parties under the applicable Loan Documents, less any reasonable third-party
out-of-pocket costs actually incurred by Seller to commence and prosecute the
repair of such Casualty and (ii) all of its rights, if any, to receive the award
payable as a result of any applicable Taking , subject to the rights of any
Mortgage Lender Parties under the applicable Loan Documents.

 

20



--------------------------------------------------------------------------------

ARTICLE IX

OPERATION OF THE PROPERTIES

9.1 Operations. From the Effective Date through the Closing Date, Sellers will
(x) continue to operate, maintain, manage and lease each Property in a
businesslike manner and substantially consistent with the standards of
operation, maintenance, management and leasing prevailing immediately prior to
the Effective Date and (y) use commercially reasonable efforts to operate the
Properties in compliance with applicable laws. Without limiting the foregoing,
from and after the Effective Date and at all times while this Agreement is in
effect, Sellers shall comply with the following provisions:

(a) Performance under Leases and Contracts; Taxes and Other Charges. Sellers
shall perform, in all material respects, its obligations under the Leases and
shall perform, in all material respects, its obligations under the Service
Agreements and REAs. Sellers shall continue to pay in the ordinary course all
taxes, water and sewer charges and utilities expenses relating to the
Properties, take all actions necessary to promptly remedy life and safety issues
relating to the Properties for which such Seller is responsible, in each case
consistent with its business practice prior to the Effective Date. Sellers shall
make necessary repairs to the Properties reasonably required in the ordinary
course of business.

(b) Insurance. Attached hereto as Exhibit T is a copy of the certificate
evidencing the insurance coverages in place with respect to the Properties as of
the Effective Date (the “Existing Insurance Certificate”). From and after the
Effective Date until Closing, Seller will maintain the insurance coverages
covering the Properties as set forth in the Existing Insurance Certificates.

(c) Litigation; Defaults. Promptly advise Purchaser of (i) any material
litigation, arbitration proceeding or administrative hearing (including
condemnation) before any governmental body or agency which affects any Seller or
any Property and is not covered by insurance and (ii) any material default under
any Service Contract, REA or any Lease affecting any of the Properties which
Seller becomes aware of following the Effective Date.

(d) New Financing. No Seller shall create, incur or suffer to exist any deed of
trust, lien, pledge or other encumbrance in any way affecting any portion of the
Properties which shall remain after the Closing, other than the same created by,
through or under a tenant.

(e) Transfers. Not transfer, sell or otherwise dispose of the Properties or any
material item of Personal Property without the prior written consent of
Purchaser, except for (i) the use and consumption of inventory and other
supplies, (ii) the replacement of Personal Property in the ordinary course of
business, (iii) the transfers contemplated by the Walmart Agreement,
(iv) transfers required in connection with any condemnation or eminent domain
proceeding and (v) transfers required as a result of the exercise of any of the
Existing Options by the applicable tenant.

 

21



--------------------------------------------------------------------------------

9.2 Tenant Defaults.

(a) Sellers will not institute any proceedings for termination or eviction
against a tenant without Purchaser’s prior approval which approval shall be in
Purchaser’s sole discretion.

(b) Sellers shall not institute a proceeding for delinquent rent (including,
without limitation, base rent, percentage rent, tax, CAM, insurance or other
payments due under any Lease) without Purchaser’s consent, which approval shall
be in Purchaser’s sole discretion; provided, however, that Purchaser’s consent
shall not be required in connection with Seller instituting any proceedings
under this Section 9.2(b) prior to the Closing Date if such actions are
reasonably consistent with Seller’s operation of the Properties in the ordinary
course of business consistent with past practice.

(c) Sellers shall not apply any portion of the security deposits held by Seller
under the Leases against any delinquent rent payable thereunder.

9.3 Tenant Estoppels. After the Effective Date, Seller shall prepare and deliver
to the applicable tenants and applicable REA parties (i) an estoppel certificate
in the form of Exhibit U attached hereto, or in such form or certifying as to
such matters as may be required under the applicable Lease, with respect to each
of the Leases for premises in excess of two thousand (2,000) rentable square
feet (collectively, the “Tenant Estoppels”) , and (ii) if requested by
Purchaser, an estoppel certificate in a form prepared by Purchaser with respect
to any REA, which estoppel certificate may be addressed to any individual or
entity a party to any such REA (collectively, the “REA Estoppels”; and, together
with the Tenant Estoppels, collectively, the “Estoppels”), in each case
certified to Seller, Purchaser and its lender. Seller shall use commercially
reasonable efforts to obtain the prompt return of (A) the executed Tenant
Estoppels from each applicable tenant at such Seller’s Property and, if
applicable, (B) the executed REA Estoppels (in each case, without the obligation
to make any payments or grant any concessions under the Leases or REAs). If a
tenant or third party returns an executed Estoppel to Seller, Seller shall
promptly deliver to Purchaser a copy of such executed Estoppel following
Seller’s receipt thereof. Purchaser acknowledges that the receipt of Estoppels
shall not be a condition to its obligation to close in accordance with this
Agreement.

9.4 Tenant SNDAs. At Purchaser’s option, at any time after the Effective Date,
Purchaser may, at its sole cost and expense, deliver to each tenant under a
Lease a subordination, nondisturbance and attornment agreement in the form
acceptable to Purchaser (an “SNDA”) along with a signed request from Seller and
Purchaser for each such tenant to execute such SNDA and return the same to
Purchaser. The receipt of SNDAs by Purchaser from such tenants shall in no event
be a condition to Closing. Seller covenants to deliver copies of any SNDA it
receives to Purchaser promptly upon receipt thereof.

9.5 Service Agreements; Leases.

(a) On or prior to October 15, 2011, Purchaser will advise Seller in writing of
which Service Agreements, to the extent assignable, it will assume (all such
Service Agreements that Purchaser will assume, the “Assumed Service
Agreements”). All Service Agreements other than the Assumed Service Agreements
shall be terminated by Seller at or prior to Closing at no cost or liability to
Purchaser, and Sellers shall, and hereby do, fully indemnify, defend, and hold
harmless Purchaser from, any loss, cost, damages, liability, claim, proceeding,
cause of action, or expense of any kind or nature whatsoever arising out of,
connected with, or in any manner related to any such terminated Service
Agreement. Purchaser will assume the obligations arising from and after the
Closing Date under those Assumed Service Agreements that are not in default as
of the Closing Date.

 

22



--------------------------------------------------------------------------------

(b) Sellers shall not enter into new Service Agreements or amend existing
Service Agreements with respect to the Properties (collectively, “New Service
Agreements”) without first obtaining Purchaser’s written consent (which may be
withheld in Purchaser’s sole discretion), unless the New Service Agreement is
entered into in the ordinary course of business and is for usual and customary
property management matters and can be terminated without cost or penalty upon
not more than thirty (30) days’ prior written notice and without payment of
penalty or premium.

(c) Sellers will not enter into any new Leases or any amendment, modification,
expansion or renewal or termination or acceptance of surrender of any Lease
existing on the Effective Date, or consent to an assignment of the tenant’s
interest thereunder with respect to the Properties (collectively, “New Leases”)
without first obtaining Purchaser’s written consent (which may be withheld in
Purchaser’s sole discretion), except with respect to (x) any confirmatory
amendment to, or extension or renewal of, an existing Lease which is required
pursuant to, and is consistent with the express terms of such Lease and
(y) those matters set forth on Schedule 9.5(c). Purchaser will be deemed to have
consented to any proposed New Service Agreement or New Lease unless Sellers
receive written notice from Purchaser objecting to such New Service Agreement or
New Lease, within five (5) business days following receipt by Purchaser of the
proposed New Service Agreement or New Lease. Sellers will deliver to Purchaser a
copy of each New Lease and all documents reasonably related thereto (e.g.,
commission agent agreements), and each New Service Agreement, within two
(2) business days after its execution. Seller shall deliver to Purchaser updated
Rent Rolls with respect to the Properties from time to time if reasonably
requested by Purchaser.

(d) If Seller enters into any New Service Agreement which is approved or deemed
to have been approved by Purchaser in accordance with this Section 9.5, then
each such New Service Agreement shall be included in the definition of “Service
Agreements” herein and included in the scope of the Sellers’ Representations,
and shall be assigned to and assumed by Purchaser at the Closing in accordance
with this Agreement. If Seller enters into any New Lease, which is approved or
deemed to have been approved by Purchaser in accordance with this Section 9.5,
then each such New Lease shall be included in the definition of “Leases” herein
and included in the scope of the Sellers’ Representations and shall be assigned
to and assumed by Purchaser at the Closing in accordance with this Agreement.

(e) Sellers shall not amend, modify or terminate that certain Purchase Agreement
dated as of December 7, 2010 (the “Walmart Agreement”) between DIM and Wal-Mart
Stores East, LP (“Walmart”), without Purchaser’s prior written consent. In the
event Seller shall request Purchaser’s consent to any modification of the
Walmart Agreement to reduce the purchase price payable by Walmart thereunder or
obligate Seller to perform or expend funds to remedy any environmental issue or
effectuate a “Clean-Up” (as defined in the Walmart Agreement), Purchaser shall
grant its consent thereto so long as Seller agrees to bear the cost of such
price reduction or obligation (the “Walmart Concession Amount”). Seller shall
promptly provide Purchaser with copies of all material written notices and
correspondence received or sent by Sellers relating to the Walmart Agreement.

 

23



--------------------------------------------------------------------------------

(f) Sellers shall not amend, modify or terminate any REAs without first
obtaining Purchaser’s prior written consent, except that Sellers shall be
entitled, without Purchaser’s prior consent, to take such actions as may be
reasonably necessary to effectuate the settlement of the matters disclosed on
Schedule 12.1(t) attached hereto, including, without limitation, entering into
and causing to be recorded any REA or REA amendment, each in substantially the
form previously provided to Purchaser.

(g) Sellers shall not amend, modify or terminate any agreement set forth on
Schedule 12.1(h) without first obtaining Purchaser’s prior written consent.

9.6 Purchaser Assumes Certain Costs and Obligations.

(a) Upon Closing and subject to the adjustments contemplated in Article X,
Purchaser will assume all liability for, and shall thereafter pay, all amounts
(including tenant concessions and tenant improvement costs and leasing
commissions or fees) thereafter coming due from and after the Closing under or
in connection with any Service Agreements or Leases that are entered into
between the Effective Date and the Closing Date in accordance with this
Agreement together with all Walmart Relocation Costs and those costs set forth
on Schedule 9.6 (in the aggregate, the “Purchaser Costs”). At Closing, Seller
shall assign to Purchaser all Assumed Service Agreements. To the extent Seller
shall have incurred any Walmart Relocation Costs (as hereinafter defined) prior
to Closing, Seller shall be entitled to a credit therefor at Closing.

(b) In connection with the relocation or termination of certain tenants at the
Sunrise Town Center Property listed on Schedule 9.6 (the “Sunrise Relocation
Tenants”), Seller shall be permitted to enter into agreements with respect to
such relocations or terminations of such Sunrise Relocation Tenants which shall
each be conditioned upon the closing of the sale under the Walmart Agreement
(other than the relocation agreement with Rainbow Women’s Retail), provided that
Purchaser’s reasonable consent shall be required in connection with any
agreements or relocation arrangements which result in costs, expenses or
obligations in excess of those set forth on Schedule 9.6 attached hereto (the
“Pre-Approved Sunrise Relocation Costs”).

(c) As used herein, “Walmart Relocation Costs” shall mean all costs, expenses
and obligations relating to the relocation of the Sunrise Tenants (collectively,
the “Sunrise Relocations”), including without limitation relocation costs, any
Lease termination fees, and any rent credits, abatements or tenant improvement
allowances to which any tenants may be entitled under their respective Leases as
a result of the Sunrise Relocations, in each case which are either Pre-Approved
Sunrise Relocation Costs or otherwise reasonably approved by Purchaser.

(d) In the event any of the Sunrise Relocations shall not have been completed by
the Termination Date, Purchaser shall assume at the Closing all obligations of
Sellers to effectuate such Sunrise Relocations at Purchaser’s sole cost and
expense. In the event the transactions contemplated by the Walmart Agreement
shall not have been consummated as of the Closing Date, at Closing Purchaser
shall assume in writing all obligations of Sellers pursuant to the Walmart
Agreement; provided, however, that the Walmart Relocation Costs shall be deemed
not to include any termination payments, if any, associated with any lease
termination of Check N Go from the Sunrise Town Center Property (the “Check N Go
Termination Payment”).

 

24



--------------------------------------------------------------------------------

9.7 Loan Documents. From and after the Effective Date, Seller shall not modify,
amend or assign any of the Loan Documents without the prior written consent of
Purchaser, which may be withheld in Purchaser’s sole and absolute discretion.
From and after the Effective Date until the date of Closing, Seller shall
perform, in all material respects, its obligations under the Loan Documents.

9.8 Cooperating with Financing. Each of the Sellers shall reasonably cooperate
with Purchaser in connection with Purchaser’s arrangement of financing with
respect to the Properties (provided that such cooperation does not substantially
and unreasonably interfere with the ongoing operations of the Sellers or the
rights of any tenants of the Properties under their respective Leases),
including without limitation, by (a) delivering such financial and statistical
information relating to the applicable Properties as may be reasonably requested
in connection with such financing, (b) providing timely access to diligence
materials, appropriate personnel and the applicable Properties during normal
business hours and upon reasonable prior request to allow sources of financing
and their representatives to complete all reasonable and customary diligence,
subject in each case, to such confidentiality agreements as Seller may
reasonably require (c) using reasonable efforts to obtain estoppels and
certificates from tenants and counterparties to REAs in form and substance
reasonably satisfactory to any potential lender, (d) permitting the Purchaser
and its Representatives to conduct appraisals and environmental engineering
inspections of each Property during normal business hours or such other times as
may be reasonably approved by Seller (provided, however, that (A) except with
respect to the Sunrise Town Center Property, neither the Purchaser nor its
Representatives shall have the right to take and analyze any samples of any
environmental media (including soil, groundwater, surface water, air or
sediment) or any building material or to perform any invasive testing procedure
on any such Property, (B) the Purchaser shall schedule and coordinate all
inspections with Seller and shall give Seller at least three (3) business days’
prior written notice thereof, setting forth the inspection or materials that the
Purchaser or its agents intend to conduct, and (C) Seller shall be entitled to
have representatives present at all times during any such inspection) and (e) at
Purchaser’s request, undertaking reasonable actions (at Purchaser’s sole cost
and expense) to cure any violations identified in zoning reports relating to the
Properties, including, without limitation, the re-striping of the parking lot at
the Conway Crossing Property to include twenty (20) additional parking spaces.
The foregoing cooperation by Seller shall be at Purchaser’s sole cost and
expense (provided that Purchaser shall not be required to reimburse Seller for
any in-house costs incurred by Seller in the performance of its obligations),
and the Purchaser shall promptly reimburse Seller for any reasonable
out-of-pocket, third party costs incurred in performing their obligations under
this Section 9.8. In no event shall any damage or destruction caused to any
Property by Purchaser, its Representatives, any potential lender or any agent of
any such potential lender in the exercise of the rights granted pursuant to this
Section 9.8 give rise to any rights or remedies of Purchaser hereunder, and the
Purchaser shall promptly reimburse Seller for any reasonable out-of-pocket,
third party costs incurred by Seller in order to repair any such damage or
destruction, to the extent such costs (a) are incurred by Seller prior to
Closing or (b) relate to any Property with respect to which the transactions
contemplated by this Agreement shall fail to close for any reason whatsoever.

 

25



--------------------------------------------------------------------------------

9.9 Ross Plaza Obligations. Prior to the Closing Date, Seller shall cause the
following to be performed at the Property identified on Exhibit B as Ross Plaza:
(a) certain vapor testing, as set forth on Exhibit X-1 attached hereto (the
“Vapor Testing”); (b) if and to the extent recommended by Seller’s environmental
engineer or consultant or if reasonably required by Purchaser’s environmental
consultant as a result of the Vapor Testing, installation of a sub-slab vapor
mitigation system beneath the Applicable Premises (as defined in Exhibit X-1)
(the installation of any such vapor mitigation system and a re-testing of
ambient indoor air to confirm adequacy of mitigation system after installation,
the “Vapor Remediation Work”); (c) certain lead and asbestos testing with
respect to the premises occupied by A Child’s World, as set forth on Exhibit X-2
(the “ACM/Lead Testing” and, together with the Vapor Testing, the “Ross Plaza
Testing”); and (d) such remediation work with respect to the premises occupied
by A Child’s World as Purchaser’s environmental consultant may reasonably
recommend as a result of the ACM/Lead Testing (any such remediation work, the
“ACM/Lead Remediation Work” and, together with any required Vapor Remediation
Work, the “Ross Plaza Remediation Work”). The Ross Plaza Testing shall be
performed by a qualified environmental engineer or consultant engaged by Seller,
with the Vapor Testing and any required Vapor Remediation Work being performed
at Seller’s sole cost and expense, and the ACM/Lead Testing and any required
ACM/Lead Remediation Work being performed at Purchaser’s sole cost and expense.
In the event Seller shall actually incur any third party out of pocket costs or
suffer any actual losses as a result of the performance of any ACM/Lead
Remediation Work in the applicable tenant premises, including without
limitation, any rent abatements, credits, or offsets claimed by the applicable
tenant (but excluding any losses resulting from Seller’s gross negligence) (any
such costs or losses, the “ACM/Lead Collateral Remediation Costs”) , then, in
addition to paying the direct costs of performing such ACM/Lead Remediation
Work, Purchaser shall reimburse Seller for any such ACM/Lead Collateral
Remediation Costs, up to One Hundred Thousand Dollars ($100,000). Purchaser’s
obligations hereunder with respect to the costs of the ACM/Lead Testing and the
ACM/Lead Remediation Work and the ACM/Lead Collateral Remediation Costs shall
survive the termination of this Agreement. Seller shall (i) keep Purchaser
reasonably apprised of its actions taken in accordance with this Section 9.9,
(ii) promptly provide Purchaser with copies of all results of the Ross Plaza
Testing (and all tests and reports prepared as part of the Ross Plaza Testing
shall be provided with reliance by Purchaser, its lenders and its insurance
provider), (iii) promptly provide Purchaser with the Seller’s consultant’s
proposal for the Ross Plaza Remediation Work for the review and reasonable
approval of Purchaser’s consultant, (iv) notify Purchaser of the completion of
any Ross Plaza Remediation Work and allow Purchaser’s consultants to inspect and
reasonably approve such work. In the event Seller shall fail to complete any
required Vapor Remediation Work to Purchaser’s reasonable satisfaction,
Purchaser may, by written notice to Seller delivered no more than ten (10) days
after its receipt of Seller’s completion notice, elect to exclude the Ross Plaza
Property from the transactions contemplated by this Agreement in the event
Seller shall have failed to remedy any unsatisfactory Vapor Remediation Work or
ACM/Lead Remediation Work reasonably specified by Purchaser prior to Closing, in
which case, (A) such Property shall be removed from the Properties to be sold at
Closing hereunder, (B) all references hereunder to such Property shall be deemed
deleted and (C) the Purchase Price shall be reduced by an amount equal to the
Removal Price for such Property. If Purchaser shall fail to deliver such notice
within the specified period, Purchaser shall be deemed to have waived all rights
and remedies hereunder with respect to the matters described in this Section 9.9
(including, without limitation, the right to any credit at Closing), and
Purchaser shall proceed to Closing in accordance with the terms of this
Agreement. Notwithstanding any provision of this Agreement to the contrary,
except as expressly set forth in this Section 9.9, Purchaser shall have no
rights or remedies with respect to the Ross Plaza Testing or the Ross Plaza
Remediation Work.

 

26



--------------------------------------------------------------------------------

CLOSING PRORATIONS AND ADJUSTMENTS; PAYMENT OF CLOSING COSTS

10.1 General. Sellers shall pay (i) Sellers’ legal fees, (ii) expenses Sellers
might incur in connection with removing the Required Exceptions, (iii) any
apportionment to be made pursuant to this Article X, (iv) one-half of the Title
Company’s closing and escrow fees (“Escrow Costs”) subject to the Sellers Cost
Cap (as hereinafter defined), (v) one-half of the Loan Assumption Costs (as
defined in Exhibit O), provided, however, in no event shall the Sellers be
required to incur more than $1,500,000 in the aggregate (but excluding any
Pre-existing Mortgage Lender Party Costs (as defined in Exhibit O)) for Loan
Assumption Costs (the “Sellers Cost Cap”), (v) any transfer taxes, documentary
taxes, stamp taxes, local surtaxes and other similar charges (collectively,
“Transfer Taxes”) resulting from the sale of the Properties to Purchaser in
excess of $3,100,000 in the aggregate, (vi) the Pre-Existing Mortgage Lender
Party Costs and (vii) the Check N Go Termination Payment, if applicable.

In the event that the prepayment fee required in connection with the prepayment
of the loan currently secured by a lien on the Property known as Sunrise Town
Center exceeds (i) $50,000 plus (ii) 1% of the allocated loan amount applicable
to such Property pursuant to a new loan to be obtained by Purchaser at Closing
(the “New Sunrise ALA”) (any such excess amount, the “Excess Sunrise Costs”),
Purchaser may elect by written notice to Seller to exclude such property from
the transactions contemplated hereby, in which case, (A) such Property shall be
removed from the Properties to be sold at Closing hereunder, (B) all references
hereunder to such Property shall be deemed deleted and (C) the Purchase Price
shall be reduced by the applicable Removal Price for such Property.
Notwithstanding anything herein to the contrary, if Purchaser elects to exclude
the Sunrise Town Center Property pursuant to this Section 10.1, Seller shall be
entitled, by notice to Purchaser delivered within ten (10) days of its receipt
of Purchaser’s notice, to elect to pay the Excess Sunrise Costs, less 1% of
amount by which the New Sunrise ALA exceeds $7,000,000, in which case
(A) Purchaser’s exclusion notice shall automatically become null and void and
(C) Purchaser shall proceed to Closing in accordance with the terms of this
Agreement. For the avoidance of doubt, the existing loans secured by liens
encumbering the Properties known as Belfair Town Center and Marco Town Center
shall be satisfied by Seller at or prior to Closing and any costs related
thereto shall be borne solely by Seller (the “Belfair/Marco Repayment Costs”)
and shall not be subject to the Sellers Cost Cap.

Purchaser shall pay (i) any title examination costs, (ii) to reimburse Seller
for the costs of the Existing Surveys and any other costs for any New Surveys
ordered by Purchaser (or any update to the Existing Surveys requested by
Purchaser and provided by Sellers), (iii) title premiums and endorsement costs
for the Title Policies, (iv) subject to clause (iv) of the first sentence of
this Section 10.1 one-half of the Escrow Costs, (v) any prepayment fees,
defeasance costs, or other expenses incurred in connection with the prepayment
of the existing mortgage loans encumbering the Repaid Debt Properties (other
than (A) the outstanding principal balance of the loans secured by the Repaid
Debt Properties together with accrued interest, (B) the Excess Sunrise Costs and
(C) the Beflair/Marco Repayment Costs) whether paid on or prior to the Closing
Date, and (vi) all Transfer Taxes resulting from Purchaser’s acquisition of the
Properties up to $3,100,000. Sellers will pay the cost of recording any
instruments required to discharge any liens or encumbrances against the
Properties required to be discharged at Closing. Purchaser understands,
acknowledges and agrees that the Purchase Price is absolutely net to Sellers
except as otherwise provided in this Agreement. Sellers and Purchasers
acknowledge and agree that any Transfer Taxes which may have been due in
connection with the Disclosed Prior Transactions (and any penalties relating to
any such unpaid Transfer Taxes) shall be the sole responsibility of the Sellers
and Sellers shall indemnify Purchaser with respect to any Claims related
thereto. The obligations of Sellers and Purchaser under this Section 10.1 shall
survive the Closing without limitation by the Survival Period.

 

27



--------------------------------------------------------------------------------

10.2 Prorations. The following are to be apportioned between Purchaser and the
respective Seller as of 11:59 p.m. on the day preceding Closing Date, with such
Seller entitled to all income produced from the operation of the applicable
Property which is allocable to the period prior to the Closing Date and shall be
responsible for all expenses allocable to that period; and Purchaser entitled to
all income and (solely with regard to the applicable Loan Documents, Service
Agreements, Leases, Permitted Exceptions and other obligations accepted and
expressly assumed by Purchaser at Closing) responsible for all expenses
allocable to the period beginning at 12:00 a.m. on the day Closing occurs. At
the Closing, all items of income and expense with respect to the Property listed
below shall be prorated in accordance with the foregoing principles and the
rules for the specific items set forth hereafter (provided, however, that in the
event that any of the Leases or subleases, if any, covering all or part of the
Properties provide that the tenants or subtenants thereunder are responsible for
direct payment of any of the expenses, such expenses shall be apportioned as
between Sellers and Purchaser, but not adjusted on the Closing Statement at
Closing, provided, further, if such direct payments are not paid by such tenants
when due and payable, Seller agrees to promptly disburse to Purchaser funds in
the amount of such payments apportioned to Seller at Closing, and Seller agrees
that the foregoing shall not in any manner limit Seller’s obligation to
discharge any such expenses attributable to Seller for the period prior to the
Closing Date which are delinquent unless Seller has disbursed such amounts to
Purchaser; and provided, further, if Seller disburses any such amounts to
Purchaser and Purchaser subsequently collects the same from such tenants,
Purchaser shall promptly reimburse such amount to Seller to the extent actually
collected):

(a) Rents including base or minimum rents, escalations, additional rent and
percentage rent (“Rents”) as further described below;

(b) Water, sewer, gas, electric, vault, utility and fuel charges, if any;

(c) Operating expenses for the Properties including, without limitation, sums
due or already paid pursuant to any Assumed Service Agreements (but excluding
any amounts related to Service Agreements which are not assumed by Purchaser,
which shall remain the responsibility of Seller);

 

28



--------------------------------------------------------------------------------

(d) Amounts paid pursuant to all transferable licenses and permits, on the basis
of the fiscal year for which levied;

(e) Interest payments on the applicable Assumed Mortgage Loan; and

(f) Assessments but only for the annual installment for the fiscal year in which
the Closing occurs.

10.3 Rents.

(a) Purchaser will receive a credit for all prepaid Rents, if any, paid by any
tenants. Rents under the Leases (other than “percentage rent” and common area
maintenance charges which are dealt with in Section 10.3(c) and Section 10.3(d)
below) will be adjusted and pro rated on a per diem “if as and when collected”
basis.

(b) If, on the Closing Date, there are any unpaid Rents for the month of Closing
or past due Rents owing by any tenant for any prior period, Rents collected by
Purchaser after the Closing Date from such tenants will be applied (after
payment of collection costs) first, to amounts due Purchaser for periods
following the month in which the Closing occurred, second, to the month of
Closing; third, to amounts due Sellers for the month prior to Closing; and
fourth, to amounts due Sellers for periods prior to the month before the Closing
occurred. Sellers shall pay to Purchaser within ten (10) business days of its
receipt any Rents received from and after the Closing Date. Purchaser shall pay
to the Sellers any portion of any Rents which Sellers are entitled to pursuant
to this Section 10.3 within ten (10) business days of its receipt of same. In
the event that there remains any unpaid tenant receivable other than base or
minimum rent (including without limitation any tax, CAM, insurance or percentage
rent payments) for any period prior to the Closing, all payments received from
any tenant after Closing in arrears shall be applied to any sums owed Purchaser
from such tenant (whether base or minimum rent or any other amount) before any
part thereof shall be treated as belonging to Seller.

(c) Percentage rent (i.e., that portion of the rent payable to the landlord by a
tenant under a Lease which is a percentage of the amount of sales or of the
dollar amount of sales), if any, payable under each Lease shall be prorated with
respect to the lease year thereunder in which the Closing occurs on a per diem
basis as and when collected. Any percentage rent collected by Purchaser
including any percentage rent which is delinquent and pertaining to (i) an
entire lease year or accounting period of a tenant under a Lease which ends on a
date prior to the date of Closing, and (ii) that portion of a lease year or
accounting period of such tenant covering a period prior to the Closing Date
where such lease year or accounting period begins prior to the Closing Date and
ends thereafter shall in both cases (subject to Section 10.3(b)) be paid to the
applicable Seller within thirty (30) days of receipt by Purchaser. Purchaser
shall not be required to institute any action or proceeding to collect any
delinquent percentage rent.

 

29



--------------------------------------------------------------------------------

(d) Common area maintenance expenses and charges (and all expenses and charges
payable by or to the applicable Seller under or in connection with any
reciprocal easement agreements encumbering the Property, each an “REA”) shall be
prorated. The applicable Seller shall be responsible for all common area
expenses and charges incurred prior to Closing, and Purchaser shall be
responsible for the same subsequent to Closing (but only to the extent incurred
under Assumed Service Agreements accepted and expressly assumed by Purchaser at
Closing or provided for in the Permitted Exceptions). All common area expense
payments made by each tenant and such charges paid under its Lease for the
entire lease year during which the Closing occurs (and all common area
maintenance payments to such Seller by other parties under REAs), including in
each case end-of-year adjustments, if any, shall be prorated between the
applicable Seller and Purchaser in the following manner: Not later than ten
(10) business days prior to the Closing Date, such Seller shall deliver to
Purchaser, with regard to each tenant (or each other party under reciprocal
easement agreements encumbering the Property, each a “REA Party”) required to
pay common area charges (“CAM Charges”) under its Lease or REAs, as applicable,
a detailed computation showing all CAM Charge expenses incurred by Seller for
the period from the beginning of each such tenant’s or REA Party’s, as
applicable, then current billing period for CAM Charges (e.g., calendar year,
lease year, etc.) through the Closing Date, any CAM monthly estimates or charges
theretofore collected by the applicable Seller relating to such tenant or REA
Party (hereinafter referred to as the “CAM Estimates”), and a bill for the
tenant’s or REA Party’s prorata share of CAM Charges (i.e., for CAM charges
through the Closing Date net of any such CAM Estimates), together with all
invoices and other evidence documenting such CAM Charges in detail required by
such tenant’s Lease or REA, as applicable. Any bills prepared by the applicable
Seller when combined with the post-closing billings (as and when appropriate for
annual reconciliation or other billing of CAM charges for any tenant or REA
Party, as applicable as determined by Purchaser) bill for CAM Charges to such
tenant or REA Party, in which event such single bill, as and when paid, shall be
apportioned between such Seller and Purchaser based on the ratio of pre- and
post-Closing CAM expenses (taking into account any CAM Estimates retained by
Seller at Closing). Any such amounts due Seller shall be paid by Purchaser to
Seller within ten (10) business days following Purchaser’s receipt from a tenant
or REA Party.

Notwithstanding Purchaser’s election above set forth, any CAM Estimates for any
tenant shall be retained by the applicable Seller up to the amount of the
pre-Closing CAM Charges payable by such tenant as evidenced by such bills and
computations delivered by Seller at Closing, and any excess shall be paid or
credited to Purchaser at Closing.

10.4 Security Deposits. All Security Deposits made by the tenants of each
Property will be turned over or at Purchaser’s election, credited to Purchaser
at Closing to the extent the same have not been applied by the corresponding
Seller in accordance with the terms of the applicable lease prior to the
Closing. If Sellers are holding any Security Deposits in the form of letters of
credit, such original letters of credit shall be turned over to Purchaser at
Closing and Purchaser will not receive a credit for such Security Deposits.
Sellers shall execute and deliver at Closing such instruments as the issuers of
such letters of credit shall require to effect the transfer or re-issuance
thereof to Purchaser at Closing. If any such Security Deposits that are in the
form of letters of credit are not transferable or re-issuable at Closing,
Sellers shall reasonably cooperate with Purchaser to cause the same to be
promptly transferred or re-issued to Purchaser following Closing at no out
of-pocket-expense or additional liability to Sellers, and, until such transfer
or re-issuance, Sellers shall, as Purchaser’s agent and at its request, draw on
any letter of credit in accordance with the applicable Lease and immediately
deliver the proceeds to Purchaser (and until such delivery, such funds shall be
held in trust by the applicable Seller for the benefit of Purchaser). In the
event Purchaser makes such a request, and Sellers effect a draw on the letter of
credit and delivers the applicable proceeds to Purchaser, Purchaser agrees to
indemnify, defend, and hold Sellers harmless from any claims arising therefrom,
including any assertion by a tenant that such draw was wrongful or a breach of
the applicable lease, which indemnification shall be inclusive of reasonable
attorney’s fees. Any verifiable out-of-pocket expense actually incurred by
Sellers in such cooperation shall be promptly reimbursed by Purchaser.

 

30



--------------------------------------------------------------------------------

10.5 Existing Mortgage Loan Reserve Accounts. At Closing, the Sellers shall
receive a credit for the funds in all reserve and holdback accounts maintained
by the each of the Mortgage Lender Parties in connection with the Assumed
Mortgage Loans that are confirmed in writing by such Mortgage Lender Parties and
not returned to Seller as of the Closing Date.

10.6 Real Estate Taxes.

(a) Real estate taxes and personal property taxes on the Properties shall be
prorated based upon the period (i.e., calendar or other tax fiscal year) to
which same are attributable, regardless of whether or not any such taxes are
then due and payable or are a lien (any such taxes relating to any Properties
located in North Carolina shall be prorated based on the calendar year). The
applicable Seller shall pay at or prior to Closing (or Purchaser shall receive
credit for) any unpaid taxes attributable to periods prior to the date of
Closing (whether or not then due and payable or a lien as aforesaid). The
applicable Seller shall receive credit for any previously paid or prepaid taxes
attributable to periods from and after the date of Closing. In the event that as
of the Closing Date the actual tax bills for the tax year or years in question
are not available and the amount of taxes to be prorated as aforesaid cannot be
ascertained, then rates, millages and assessed valuation of the previous year,
with known changes, shall be used; and after the Closing occurs and when the
actual amount of taxes for the year or years in question shall be determinable,
such taxes will be re-prorated between the parties to reflect the actual amount
of such taxes. In no event shall the applicable Seller be charged with or be
responsible for any increase in the taxes on a Property resulting from the sale
of the Property or from any improvements made or leases entered into on or after
the Closing Date. Any such tax proration for the Property or Properties located
in the state of Florida shall be based on the maximum discount allowed by law.

(b) With respect to any special assessments that are not payable in
installments, Seller shall pay any such special assessments related to any
improvement which has been Completed (as defined below) prior to Closing, and
Purchaser shall pay any such special assessments related to any improvement
which has not been Completed prior to Closing. For purposes of this paragraph,
the term “Completed” shall mean, with respect to any public improvement by a
governmental authority, that: (1) a lien for special assessments related to such
improvement has been certified by the governmental authority; or (2) a lien for
such special assessments is still pending, but the improvement has been
substantially completed prior to Closing. Notwithstanding the foregoing, with
respect to special assessments that are Completed prior to Closing but are
payable in installments: (a) Seller shall pay any such installments attributable
to the period of time before Closing; (b) Purchaser shall pay any such
installments attributable to the period of time after Closing; and (c) any such
installments which are attributable to a period of time that commences before
Closing and ends after Closing shall be prorated at Closing, based upon the
maximum discount allowed by law.

 

31



--------------------------------------------------------------------------------

10.7 Existing Options; Walmart.

(a) In the event that any of the Existing Options are exercised such that this
Agreement is terminated with respect to the applicable Property subject to such
Existing Option, the Purchase Price shall be reduced by the Removal Price for
such Property. In the event that a portion of the Sunrise Town Center is sold as
contemplated pursuant to the Walmart Agreement prior to the Closing Date, the
Removal Price for the Sunrise Town Center (and the allocated purchase price for
such Property pursuant to the final Allocation Schedule) shall be reduced by an
amount equal to (i) the gross proceeds of the sale to Walmart, less (ii) the
aggregate amount of the Walmart Closing Costs (as hereinafter defined). As used
herein, the “Walmart Closing Costs” shall mean (i) the brokerage commission
payable by Seller in connection with the Walmart transaction, up to One Hundred
Thousand Dollars ($100,000) and (ii) all other closing costs payable by Seller
pursuant to the Walmart Agreement, in an aggregate amount of up to Fifty
Thousand Dollars ($50,000). In the event Walmart shall refuse to consent in
writing at or prior to Closing to the assignment of the Walmart Agreement to
Purchaser, the Property known as Sunrise Town Center shall be excluded from the
transactions contemplated hereby, in which case, (A) such Property shall be
removed from the Properties to be sold at Closing hereunder, (B) all references
hereunder to such Property shall be deemed deleted and (C) the Purchase Price
shall be reduced by the Removal Price for such Property.

(b) In the event that the Sunrise Town Center Property is not excluded pursuant
to Section 10.7(a) and the closing has not occurred under the Walmart Agreement
as of the date of Closing, (i) Purchaser shall receive a credit equal to the
Walmart Concession Amount, if applicable, pursuant to Section 9.5(e), or (ii) if
no Walmart Concession Amount is applicable as of the Closing, Seller has not
elected to exclude the Sunrise Town Center Property from the transaction
pursuant to Section 10.7(c) below and Purchaser is reasonably required to grant
Walmart a price reduction or to incur any obligations as a result of a
“Clean-Up” (as defined in the Walmart Agreement) in order for Walmart to proceed
with the closing (including any “Environmental Correction Amount” (as defined in
the Walmart Agreement)), Purchaser shall receive a post-closing proration credit
for such amounts, provided that (x) such amount shall not exceed $200,000,
(y) Seller shall have the right to reasonably participate in all discussions and
negotiations between Purchaser and Walmart regarding the “Clean-Up” obligations
and (z) the closing of the sale to Walmart occurs prior to the expiration of the
survival period set forth in Section 10.11. Notwithstanding anything herein to
the contrary, any credit to which Purchaser may be entitled pursuant to this
Section 10.7(b) (whether at or after Closing), shall be reduced by the amount
equal to the positive difference, if any, between (x) the Pre-Approved Sunrise
Relocation Costs and (y) the Walmart Relocation Costs plus the aggregate amount
of all actual costs, expenses and obligations relating to the Sunrise
Relocations.

(c) Notwithstanding anything herein to the contrary, in the event that the
Sunrise Town Center Property is not excluded pursuant to Section 10.7(a), the
closing has not occurred under the Walmart Agreement as of the date of Closing
and no Walmart Concession Amount is applicable as of the Closing, Seller may
elect to exclude the Sunrise Town Center Property from the transactions
contemplated hereby, in which case, (i) such Property shall be removed from the
Properties to be sold at Closing hereunder, (ii) all references hereunder to
such Property shall be deemed deleted and (iii) the Purchase Price shall be
reduced by an amount equal to the Removal Price for such Property.

 

32



--------------------------------------------------------------------------------

10.8 Leasing Costs. Seller shall be responsible for all Leasing Costs relating
to Leases or renewals, amendments, expansions and extensions of Leases, entered
into or which first become binding, prior to the date of this Agreement,
including, without limitation, the Leasing Costs set forth on Schedule 10.8
attached hereto, but excluding the Purchaser Costs (the “Seller’s Leasing
Costs”). To the extent any Seller’s Leasing Costs have not been fully paid as of
the Closing Date, there shall be an adjustment at the Closing against the
Purchase Price in the amount of the balance of Seller’s Leasing Costs remaining
to be paid. Notwithstanding anything in this Section 10.8 to the contrary, the
Purchaser shall be responsible for all Leasing Costs relating to New Leases and
renewals, amendments, expansions and extensions of Leases, in each case to the
extent such Leasing Costs relate to New Leases or renewal, expansion or
extension rights of tenants under Leases that are exercised or amendments that
are entered into, after the date of this Agreement and to the extent such costs
have been paid by Seller prior to Closing, there shall be a credit at Closing in
favor of Seller for reimbursement of such amounts. For purposes hereof, the term
“Leasing Costs” shall mean with respect to a particular Lease, all capital
costs, expenses incurred for capital improvements, equipment, painting,
decorating, partitioning and other items to satisfy the initial construction
obligations of the landlord under such Lease (including any expenses incurred
for architectural or engineering services in respect of the foregoing), “tenant
allowances” in lieu of or as reimbursements for the foregoing items, payments
made for purposes of satisfying or terminating the obligations of the tenant
under such Lease to the landlord under another lease (i.e., lease buyout costs),
relocation costs, temporary leasing costs, leasing commissions, brokerage
commissions, legal, design and other professional fees and costs, in each case,
to the extent the landlord is responsible for the payment of such cost or
expense under the relevant Lease or any other agreement relating to such Lease.

10.9 Scheduled Matters. In the event that the Sellers have not competed all of
the work set forth on Schedules 12.1(i) and 12.1(l) with respect to the alleged
defaults and violations set forth on such Schedules (the “Scheduled Matters
Work”), then, at Purchaser’s election, (a) Purchaser shall receive a credit at
Closing for the reasonable costs of completing the Scheduled Matters Work or
(b) Seller shall be obligated to complete the Scheduled Matters Work within a
reasonable period after the Closing at Seller’s cost and expense, in which event
Purchaser shall agree to reasonably cooperate with Seller in order to facilitate
the completion of such Scheduled Matters Work.

10.10 Post-Closing Adjustments. If final bills are not available or cannot be
issued prior to Closing for any item being prorated under this Article, then
Purchaser and Sellers agree to allocate such items on a good faith basis using
the most recent available bills, and final adjustments shall be made
post-Closing promptly following receipt of the final bills for the billing
period in which Closing occurred. In the event any prorations, apportionments or
computation shall prove to be incorrect for any reason, then either party shall
be entitled to an adjustment to correct the same, provided that it makes written
demand on the one from who it is entitled to such adjustment within one (1) year
after the erroneous payment or computation was made.

10.11 Survival. The terms of this Article X shall survive the Closing and the
delivery of the Deeds for a period of one (1) year from the later of (i) the
Closing Date and (ii) the final post-closing adjustment made pursuant to
Section 10.10.

 

33



--------------------------------------------------------------------------------

10.12 Calculation of Prorations. All apportionments and prorations made
hereunder shall be made based on the number of days of ownership of the Property
in the period applicable to the apportionment. Prorations of annual payments
will be made based on the number of days of ownership in the applicable annual
period based on a 365 day year except as it relates to interest on the Assumed
Mortgage Loans which will be calculated in accordance with the terms of the
applicable Loan Documents.

ARTICLE XI

DEFAULT

11.1 Default by Purchaser. If following five (5) business days notice and cure
(except for a failure to deliver the Purchase Price in accordance with Section 2
or to close the transaction on the Closing Date), Purchaser is in default of its
obligations hereunder to consummate the purchase of the Properties in accordance
with the terms of this Agreement and Sellers are not in default, then Sellers
will be entitled, as their sole remedy, to terminate this Agreement, and receive
the Deposit (including any portion of the Deposit delivered pursuant to the
Guaranty) as liquidated damages for the breach of this Agreement. In connection
with the foregoing, Purchaser and Deposit Guarantor hereby consent to this
Agreement constituting an agreement for judgment and agree not to contest (other
than as provided in Article XIII) any suit on the Guaranty. In addition to the
Deposit, Sellers shall be entitled to recover from Purchaser any and all costs
incurred by Sellers in connection with obtaining the Deposit as a result of the
Deposit not being made in the form of cash. Notwithstanding the foregoing,
nothing contained in this Section 11.1, will limit the rights of Seller and
liability of Purchaser following the Closing under (i) any indemnity provided by
Purchaser under this Agreement; (ii) any of the documents and instruments
executed and delivered to Sellers pursuant to the terms and conditions of this
Agreement, and (iii) any actions commenced after the Closing for any Property
with respect to any obligation or representation of either the applicable Seller
or Purchaser attributable to such Property, which by the terms of this Agreement
survives Closing, including, but not limited to, provisions regarding
confidentiality and payment of brokerage fees.

THE PARTIES REALIZE THAT IT WOULD BE EXTREMELY DIFFICULT AND IMPRACTICABLE, IF
NOT IMPOSSIBLE, TO ASCERTAIN WITH ANY DEGREE OF CERTAINTY PRIOR TO SIGNING THIS
AGREEMENT THE AMOUNT OF DAMAGES WHICH WOULD BE SUFFERED BY SELLERS IN THE EVENT
OF PURCHASER’S DEFAULT OR FAILURE TO PERFORM AT CLOSING WHEN OBLIGATED TO DO SO
UNDER THE TERMS OF THIS AGREEMENT. THE PARTIES, HAVING MADE A DILIGENT ENDEAVOR
TO ASCERTAIN THE ACTUAL COMPENSATORY DAMAGES WHICH SELLER WOULD SUFFER IN THE
EVENT OF PURCHASER’S FAILURE TO CONSUMMATE THE PURCHASE OF ANY PROPERTY AT
CLOSING WHEN OBLIGATED TO DO SO UNDER THE TERMS OF THIS AGREEMENT, HEREBY AGREE
THAT THE REASONABLE ESTIMATE OF SAID DAMAGES IS THE SUM EQUAL TO FIFTY MILLION
DOLLARS ($50,000,000) (THE “LIQUIDATED DAMAGES AMOUNT”). THEREFORE, IN THE EVENT
OF PURCHASER’S FAILURE TO CONSUMMATE THE PURCHASE OF ANY PROPERTY AT CLOSING
WHEN OBLIGATED TO DO SO UNDER THE TERMS OF THIS AGREEMENT AND SELLER IS NOT THEN
OTHERWISE IN DEFAULT HEREOF, THEN, SELLER SHALL BE ENTITLED TO THE DEPOSIT AS
LIQUIDATED DAMAGES AS SELLER’S SOLE AND EXCLUSIVE REMEDY. THE LIQUIDATED DAMAGES
AMOUNT HAS BEEN ESTABLISHED BY THE PARTIES AS THE AMOUNT OF THE MONETARY DAMAGES
SELLER WILL SUFFER BASED UPON PURCHASER’S FAILURE TO CONSUMMATE THE PURCHASE OF
ANY PROPERTY AT CLOSING WHEN OBLIGATED TO DO SO UNDER THE TERMS OF THIS
AGREEMENT AND SELLER SHALL BE ENTITLED TO RECOVER NO OTHER DAMAGES FROM
PURCHASER BASED UPON PURCHASER’S FAILURE TO PERFORM AT CLOSING WHEN OBLIGATED TO
DO SO UNDER THE TERMS OF THIS AGREEMENT. BY INITIALING BELOW, THE PARTIES
EXPRESSLY UNDERSTAND AND AGREE TO THE FOREGOING PROVISIONS RELATING TO
LIQUIDATED DAMAGES. OTHER THAN WITH RESPECT TO THE GUARANTY, IN NO EVENT SHALL
SELLER SEEK SATISFACTION FOR ANY OBLIGATION FROM ANY PARTNERS, MEMBERS,
MANAGERS, SHAREHOLDERS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR LEGAL
REPRESENTATIVES OF PURCHASER OR ITS AFFILIATES NOR SHALL ANY OF THE FOREGOING
HAVE ANY PERSONAL LIABILITY FOR ANY SUCH OBLIGATIONS                      OF
                     PURCHASER.

 

  Sellers:                           Purchaser:                             
(Initials)      (Initials)

 

34



--------------------------------------------------------------------------------

11.2 Default by Seller.

(a) In the event that breaches shall have occurred pursuant to Sections 4.1(a)
or 4.1(b), and the aggregate Purchaser’s Losses thereunder are not reasonably
expected to exceed the Materiality Threshold, then if Purchaser’s Losses exceed
$750,000.00 in the aggregate, Sellers shall be obligated to provide Purchaser
with a credit against the Purchaser Price at Closing in an amount equal to the
Purchaser’s Losses and Purchaser shall have no right to terminate this Agreement
as a result of Sections 4.1(a) or 4.1(b). For the avoidance of doubt, in the
event the aggregate Purchaser’s Losses with respect to such breaches are less
than or equal to $750,000.00 (any such Purchaser’s Losses, in the aggregate, the
“Uncredited Purchaser’s Losses”), Purchaser shall have no rights or remedies
hereunder with respect to such breaches, provided, however, such Uncredited
Purchaser’s Losses shall be taken into account for purposes of reducing the
Liability Basket pursuant to Section 14.16.

(b) If (a) Sellers fail to consummate the sale of the Properties in accordance
with the terms of this Agreement after five (5) business days’ notice and cure
or (b) a Material Seller Breach shall have occurred, Purchaser may elect to
(x) waive in writing any such failure or Material Seller Breach and proceed with
Closing, in which case Purchaser shall receive at Closing without any
consideration from Sellers on account thereof (other than the right to receive a
credit at Closing equal to the Materiality Threshold in connection with such
Material Seller Breach) or (y) terminate this Agreement in writing, in which
case, (1) Escrow Agent shall refund the Deposit to Purchaser, (2) Seller shall
reimburse Purchaser for its actual and documented out-of-pocket costs and
expenses incurred in connection with its investigation of the Property and the
transactions contemplated by this Agreement, up to a maximum amount of
$2,500,000, and (3) both Purchaser and each Seller will be relieved of any
further obligations hereunder, except for the obligations hereunder which
expressly survive termination of this Agreement; or (z) in lieu of terminating
this Agreement, Purchaser shall have the option to bring a suit for specific
performance.

 

35



--------------------------------------------------------------------------------

ARTICLE XII

REPRESENTATIONS AND WARRANTIES

12.1 Sellers’ Representations. Each Seller represents and warrants to Purchaser,
with respect to itself and such Seller’s Property, the following (collectively,
“Sellers’ Representations”) as of the Effective Date, and, subject to the terms
of Section 4.1(a), as of the Closing Date, provided, however, that following the
Closing, Purchaser’s remedies in the instance that any of Sellers’
Representations are untrue, are limited to those set forth in Section 14.16:

(a) Each Seller is organized, validly existing and in good standing under the
laws of the jurisdiction of its formation.

(b) Subject to Section 7.5 and Section 14.15, each Seller, acting through any of
its duly empowered and authorized officers or members, has or at the Closing
will have the full power and authority to enter into this Agreement, to execute
and deliver the documents and instruments required of such Seller herein, and to
perform its obligations hereunder; and no consent of any of Seller’s
shareholders, equityholders, partners, directors, officers or members is
required to so empower or authorize such Seller. Subject to Section 7.5 and
Section 14.15 and the terms and conditions of the Mortgage Loan Documents, the
execution, delivery and compliance with or fulfillment of the terms and
conditions hereof will not conflict with, or result in a breach of, the terms,
conditions or provisions of, or constitute a default under, any agreement to
which such Seller is a party or by which Seller or its Property is otherwise
bound.

(c) Subject to Section 7.5 and Section 14.15 and except with respect to the
applicable Mortgage Lender’s Approvals, each Seller has all necessary approvals
to execute and deliver this Agreement and perform its obligations hereunder, and
no other authorization or approvals of governmental bodies will be necessary in
order to such enable Seller to enter into or comply with the terms of this
Agreement.

(d) Subject to Section 14.15, this Agreement and the other documents to be
executed by each Seller hereunder, upon execution and delivery thereof by such
Seller, will have been duly entered into by such Seller, and will constitute
legal, valid and binding obligations of such Seller.

(e) There are no material leases, licenses, occupancy agreements or tenancies
for any space at the Properties other than those set forth on Schedule 12.1(e)
attached hereto. Seller has made available to Purchaser true, correct and
complete copies of the Leases set forth on such Schedule 12.1(e) other than any
modifications to any such Lease which do not alter any of the material terms,
provisions, rights or obligations thereunder, including without limitation, the
lease term, rental payments, renewal rights, purchase options, rights of first
offer/refusal, co-tenancy rights, “going dark rights”, termination rights,
landlord obligations with respect to tenant improvements (other than any such
landlord obligations which have been satisfied by Seller) (any such
modification, a “Non-Material Lease Amendment”), each of which shall be deemed
to be included in the definition of “Leases” hereunder at Closing. Each such
Lease (i) constitutes the entire agreement between Seller and the tenant
thereunder (excluding any Non-Material Lease Amendment which may exist), (ii) is
in full force and effect, and (iii) has not been amended, supplemented or
otherwise modified except by any amendment, supplement or modification thereto
set forth on Schedule 12.1(e) or by any Non-Material Lease Amendment.

 

36



--------------------------------------------------------------------------------

(f) Attached hereto as Schedule 12.1(f) is a list of rent rolls for each of the
Properties as of August 31, 2011 (each, a “Rent Roll” and collectively, the
“Rent Rolls”). The Rent Rolls are the rent rolls Sellers utilize in connection
with its operation and management of the Properties and are materially accurate,
as of its date, with respect to the information contained therein.

(g) Attached hereto as Schedule 12.1(g) is a list, as of the Effective Date (to
be updated by Sellers as of the Closing Date), of (x) the security deposits
(whether in the form of cash, letter of credit or otherwise) under the Leases
being held by the Sellers, including whether any such security deposit is being
held in the form of a letter of credit, which is true and correct in all
material respects and (y) the prepaid rents under the Leases. Seller has
complied with the terms of the Leases and all applicable laws regarding the
handling and application of such security deposits.

(h) Except as set forth on Schedule 12.1(h), no Seller is a party to any
brokerage commission agreement or leasing commission agreement for which
Purchaser will be liable after Closing and Purchaser shall not be liable with
respect to any material Leasing Costs with respect to such brokerage commission
agreements or leasing commission agreements other than the amounts set forth on
Schedule 12.1(h).

(i) To Seller’s knowledge, except as set forth on Schedule 12.1(i), (i) no
Seller has delivered written notice to any tenants, or received written notices
alleging any landlord default, under Leases for space of at least 5,000 square
feet and with remaining terms of at least one year (“Material Leases”) for any
defaults under their respective Material Leases that remain uncured or alleging
any uncured defaults under any of the Material Leases, (ii) there exists no
default (or event, which with the passage of time or giving of notice would
constitute a default) by any Seller under the Material Leases, a material
default by any tenant thereunder and (iii) to Seller has not received a written
notice from a tenant under a Material Lease that such tenant has an offset,
counterclaim, or defense to its obligation to pay rent in accordance with the
terms of such Material Lease;

(j) Attached hereto as Schedule 12.1(j) is a copy of an aging report dated as of
the Effective Date with respect to each Property (each a “Delinquency Report”)
used by Sellers in connection with Sellers’ operation of the Properties.

(k) No Seller has granted any options, rights of first refusal or similar rights
to purchase its Property or any portion thereof, except as provided in
Section 7.5 hereof, as otherwise contained in the Leases or the Pro Formas
provided to Purchaser or as set forth in the Walmart Agreement.

 

37



--------------------------------------------------------------------------------

(l) Except as set forth on Schedule 12.1(l), no Seller has received any written
notice from any governmental body or agency of any material violation or alleged
material violation of any zoning ordinance, land use law, building code or other
law with respect to such Seller’s Property which has not been dismissed or
cured.

(m) Except as set forth on Schedule 12.1(m), no Seller has received any written
notice from any governmental body or agency of any pending or threatened
material condemnation proceeding against such Seller’s Property or any formal
notice of condemnation with respect to such Seller’s Property.

(n) To Seller’s Knowledge, Seller has provided or made available to Purchaser
true, correct and complete copies of all environmental reports in its
possession, provided, however, with respect to the DIM Properties, Seller has
provided only true, correct and complete copies of reports ordered by or on
behalf of Seller during EQY’s period of ownership of DIM (the “Provided
Reports”). Other than as disclosed in the Provided Reports or in any
environmental report ordered or obtained by or on behalf of Purchaser (all such
reports, collectively with the Provided Reports, the “Existing Reports”), no
Seller has received any written notice from any governmental body or agency of
any material violation or alleged material violation of any applicable law with
respect to Hazardous Materials (as hereinafter defined) on such Seller’s
Property. “Hazardous Materials” shall mean any hazardous or toxic materials,
substances or wastes, such as (a) substances defined as “hazardous substances,”
“hazardous materials,” “hazardous waste,” “toxic waste,” “toxic pollutant,”
“contaminant,” “toxic substances” or words of similar import in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
(“CERCLA”), the Resource Conservation and Recovery Act of 1976 (“RCRA”), the
Superfund Amendment and Reauthorization Act (commonly known as “SARA”), and/or
the Hazardous Materials Transportation Act (49 USC Section 1801, et seq.), or
any other federal, state or county legislation or ordinances applicable, as any
of such acts, legislation or ordinances are amended from time to; (b) any
materials, substances or wastes which are toxic, ignitable, corrosive or
reactive and which are regulated by any state or local governmental authority or
any agency of the United States of America; and (c) asbestos, petroleum and
petroleum based products, urea formaldehyde foam insulation, polychlorinated
biphenyls (PCBs), and freon and other chlorofluorocarbons (collectively,
“Environmental Laws”). To Seller’s Knowledge, except as disclosed in the
Existing Reports, as of the Effective Date there is no material violation of any
Environmental Laws at or relating to the Properties.

(o) No Seller has (i) made a general assignment for the benefit of creditors;
(ii) filed any voluntary petition in bankruptcy or suffered the filing of an
involuntary petition by its creditors; (iii) suffered the appointment of a
receiver to take possession of any of its assets; or (iv) suffered the
attachment or other judicial seizure of any of its assets.

(p) Each Seller (which for this purpose includes its partners, members,
principal stockholders and any other constituent entities) (i) has not been
designated as a “specifically designated national and blocked person” on the
most current list published by the U.S. Treasury Department Office of Foreign
Assets Control at its official website,
<http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf > or at any
replacement website or other replacement official publication of such list and
(ii) is currently in compliance with and will at all times during the term of
this Agreement (including any extension thereof) remain in compliance with the
regulations of the Office of Foreign Asset Control of the Department of the
Treasury and any statute, executive order (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action
relating thereto.

 

38



--------------------------------------------------------------------------------

(q) Except as set forth on Schedule 12.1(q), there is no pending litigation and
to Seller’s knowledge, no litigation threatened in writing, involving such
Seller or such Seller’s Property which if determined adversely would prohibit
the consummation of the transactions contemplated by this Agreement or would
declare illegal, invalid or non-binding any of such Seller’s obligations or
covenants to Purchaser pursuant to this Agreement.

(r) Except as reflected in the Pro Formas or set forth on Schedule 12.1(r), no
Seller has received any written notice of a special tax or assessment to be
levied or assessed with respect to its Property after the Effective Date, and to
each Seller’s knowledge, no such special taxes or assessments are contemplated.

(s) Schedule 12.1(s) attached hereto and incorporated herein contains a list of
all material Service Agreements existing as of the date hereof, including all
amendments and modifications thereto other than any such amendments or
modifications that do not modify any material term of any such material Service
Agreement (any such amendment or modification, a “Non-Material Service Contract
Amendment”, each of which, to the extent the same relates to any Assumed Service
Contract, shall be deemed included in the definition of “Assumed Service
Contracts” at Closing) in connection with the Property and such list is true and
correct in all material respects. Seller has made available to Purchaser true
and correct copies of all material Service Agreements to be assumed by Purchaser
at Closing, other than copies of any Non-Material Service Contract Amendments
which may exist.

(t) Except as set forth on Schedule 12.1(t) attached hereto, as of the Effective
Date, Seller has not received or delivered any written notice of any material
defaults by Seller under any “reciprocal easement agreements,” “operating
covenants” or other similar agreements reflected in the Pro Formas (each an
“REA”) which remain uncured.

(u) Schedule 12.1(u-1) contains a true and complete list of all of the Loan
Agreements together with all of the material loan documents relating to the
Assumed Mortgage Loans (collectively, the “Assumed Loan Documents”). The Assumed
Loan Documents have not been amended, supplemented or otherwise modified except
as (i) shown on such Schedule 12.1(u-1) or (ii) as amended, supplemented or
modified by any agreement or amendments not disclosed on Schedule 12.1(u-1)
which do not amend or modify any of the material terms or provisions thereof or
the material rights or obligations thereunder (other than any such obligations
which have been performed or satisfied in full), including, without limitation,
the maturity date, the interest rate, required amortization, prepayment
provisions, financial covenants, transfer restrictions or any recourse
liabilities under the Assumed Loan Documents (any such agreement or amendment, a
“Non-Material Loan Amendment”, each of which shall be deemed to be included in
the definition of the “Assumed Loan Documents” at Closing). True and correct
copies of the Assumed Loan Documents (excluding any Non-Material Loan
Amendments) have been provided to Purchaser. The outstanding principal amount of
each such Assumed Mortgage Loans as of August 31,2011 is set forth on Exhibit E.
All interest and other amounts that are currently due and payable on such
Assumed Mortgage Loans have been paid in full other than any such interest or
other amounts which are due and payable or alleged to be due and payable as a
result of the Disclosed Prior Transactions, and except as set forth on Schedule
12.1(u-2), Sellers have not received any written notice of default or
acceleration from any Mortgage Lender Party other than any such written notice
of default with respect to the Disclosed Prior Transactions. To Seller’s
knowledge, the applicable Seller is not in default of any of its material
obligations with respect to the Assumed Mortgage Loans.

 

39



--------------------------------------------------------------------------------

(v) Seller has provided to Purchaser a true, correct and complete copy of the
Walmart Agreement and it has not been amended as of the Effective Date. Seller
has not received or delivered any written notice of default with respect to the
Walmart Agreement. Seller is not in default under the Walmart Agreement, the
representations and warranties of Seller under the Walmart Agreement are true
and correct in all material respects and to Seller’s knowledge Walmart is not in
default under the Walmart Agreement.

12.2 Definition of Each Seller’s Knowledge. Any representation made “to each
Seller’s knowledge” will not be deemed to imply any duty of inquiry except as
expressly set forth herein. For purposes of this Agreement, the term Seller’s
“knowledge” means the actual knowledge (and not constructive, imputed or
implied) of the Designated Representative of Sellers without having made any
inquiry or investigation other than an inquiry of the regional managers for the
Properties, and will not be construed to refer to the knowledge of any other
officer, director, agent, employee or representative of such Seller, or any
affiliate of such Seller, or to impose upon such Designated Representative any
duty to investigate the matter (except the foregoing duty of inquiry) to which
such actual knowledge or the absence thereof pertains, or to impose upon such
Designated Representative any individual personal liability. As used herein, the
term “Designated Representative of Sellers” refers to Arthur Gallagher, Andy
Drasites, Robert Mitzel and Jeffrey Olson.

12.3 Purchaser’s Representations, Warranties, and Covenants. For the purpose of
inducing Sellers to enter into this Agreement and to consummate the sale and
purchase of the Properties in accordance herewith, Purchaser represents,
warrants and covenants to and with Sellers the following as of the Effective
Date and as of the Closing Date:

(a) Purchaser is a limited liability company, duly organized, validly existing
and in good standing under the laws of the state of its organization.

(b) Purchaser, acting through any of its duly empowered and authorized officers
or members, has all necessary entity power and authority to transact the
business in which it is engaged, and has full power and authority to enter into
this Agreement, to execute and deliver the documents and instruments required of
Purchaser herein, and to perform its obligations hereunder; and no consent of
any of Purchaser’s partners, directors, officers or members is required to so
empower or authorize Purchaser. The compliance with or fulfillment of the terms
and conditions hereof will not conflict with, or result in a breach of, the
terms, conditions or provisions of, or constitute a default under, any agreement
to which Purchaser is a party or by which Purchaser is otherwise bound.

 

40



--------------------------------------------------------------------------------

(c) No pending or, to the knowledge of Purchaser, threatened litigation
involving Purchaser exists which if determined adversely would restrain the
consummation of the transactions contemplated by this Agreement or would declare
illegal, invalid or non-binding any of Purchaser’s obligations or covenants to
Sellers.

(d) Other than Sellers’ Representations, and the representations and warranties
made by Seller in Closing Documents, Purchaser has not relied on any
representation or warranty made by Sellers or any representative of Sellers in
connection with this Agreement and the acquisition of the Properties.

(e) Purchaser (which for this purpose includes its partners, members, principal
stockholders and any other constituent entities) (i) has not been designated as
a “specifically designated national and blocked person” on the most current list
published by the U.S. Treasury Department Office of Foreign Assets Control at
its official website, <http://www.treas.gov/offices/enforcement/ofac/sdn/t11
sdn.pdf > or at any replacement website or other replacement official
publication of such list; (ii) is currently in compliance with and will at all
times during the term of this Agreement (including any extension thereof) remain
in compliance with the regulations of the Office of Foreign Asset Control of the
Department of the Treasury and any statute, executive order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action relating thereto; and (iii) has not used and will
not use funds from illegal activities for any portion of the Purchase Price,
including the Deposit.

12.4 Definition of Purchaser’s Knowledge. Any representation made “to
Purchaser’s knowledge” will not be deemed to imply any duty of inquiry except as
expressly set forth herein. For purposes of this Agreement, the term
“Purchaser’s knowledge” means the actual knowledge of the Designated
Representative of Purchaser, and will not be construed to refer to the knowledge
of any other officer, director, agent, employee or representative of Purchaser,
or any affiliate of Purchaser, or to impose upon such Designated Representative
of Purchaser any duty to investigate the matter to which such actual knowledge
or the absence thereof pertains, or to impose upon such Designated
Representative of Purchaser any individual personal liability. As used herein,
the term “Designated Representative of Purchaser” refers to Nadeem Meghji, A.J.
Agarwal, Dean Bernstein, Charlie Carver, Mark Worley, Mike Carroll and Steven
Siegel.

ARTICLE XIII

ESCROW PROVISIONS

13.1 The Deposit and Any Other Sums. The Cash Deposit and any other sums
(including without limitation, any interest earned thereon) which the parties
agree shall be held in escrow (collectively “Escrow Funds”), shall be held by
Escrow Agent, in trust and disposed of only in accordance with the following
provisions:

(a) Escrow Agent hereby agrees to hold, administer, and disburse the Escrow
Funds pursuant to this Agreement. Escrow Agent shall invest such Escrow Funds in
a segregated, interest-bearing account at Wachovia Bank of Georgia. In the event
any interest or other income shall be earned on such Escrow Funds, such interest
or other income shall become a part of the Escrow Funds and will be the property
of the party entitled to the Deposit pursuant to this Agreement. Purchaser shall
be treated as the owner of the Escrow Funds to the extent held by the Escrow
Agent, and all interest and earnings from the investment and reinvestment of the
Escrow Funds held by the Escrow Agent, or any portion thereof, shall be included
in the gross income of Purchaser in accordance with the principles of Proposed
Treasury Regulation Section 1.468B-8. If and to the extent any amount of the
Escrow Funds is distributed to any Seller, interest may be imputed on such
amount, as required by Section 483 or 1274 of the Code. Escrow Agent shall take
the actions specified in Section 3.3 at the times specified therein with respect
to any portion of the Deposit delivered in the form of a letter of credit.

 

41



--------------------------------------------------------------------------------

(b) At such time as Escrow Agent receives written notice from either Purchaser
or Sellers, or both, setting forth the identity of the party to whom such Escrow
Funds (or portions thereof) are to be disbursed and further setting forth the
specific section or paragraph of the Agreement pursuant to which the
disbursement of such Escrow Funds (or portions thereof) is being requested,
Escrow Agent shall disburse such Escrow Funds pursuant to such notice; provided,
however, that if such notice is given by either Purchaser or Sellers but not
both, Escrow Agent shall (i) promptly notify the other party (either Purchaser
or Sellers as the case may be) that Escrow Agent has received a request for
disbursement, and (ii) withhold disbursement of such Escrow Funds for a period
of ten (10) days after the other party’s receipt of such notice of disbursement
from Escrow Agent and if Escrow Agent receives written notice from either
Purchaser or Sellers within said ten (10) day period which notice countermands
the earlier notice of disbursement, then Escrow Agent shall withhold such
disbursement until both Purchaser and Sellers can agree upon a disbursement of
such Escrow Funds. Purchaser and Sellers hereby agree to send to the other,
pursuant to Section 14.6 below, a duplicate copy of any written notice sent to
Escrow Agent and requesting any such disbursement or countermanding a request
for disbursement.

(c) In performing any of its duties hereunder, Escrow Agent shall not incur any
liability to anyone for any damages, losses, or expenses, except for gross
negligence, willful misconduct or breach of trust, and it shall accordingly not
incur any such liability with respect to (i) any action taken or omitted in good
faith upon advice of its legal counsel given with respect to any questions
relating to the duties and responsibilities of Escrow Agent under this
Agreement, or (ii) any action taken or omitted in reliance upon any instrument,
including any written notice or instruction provided for in this Agreement, not
only as to its due execution and the validity and effectiveness of its
provisions but also as to the truth and accuracy of any information contained
therein, which Escrow Agent shall in good faith believe to be genuine, to have
been signed or presented by a proper person or persons, and to conform with the
provisions of this Agreement. If Escrow Agent, acting reasonably, is in doubt as
to whether a disbursement may be made hereunder, Escrow Agent shall be entitled
to withhold disbursement until it is in receipt of joint instructions from
Purchaser and Seller or a final non-appealable court order directing
disbursement.

 

42



--------------------------------------------------------------------------------

(d) Notwithstanding the provisions of Section 13.1(b) above, in the event that
Escrow Agent has not disbursed the Escrow Funds on or before ten (10) days after
the Closing Date or in the event of a dispute between Purchaser and Sellers
which is sufficient as determined by Escrow Agent, in its sole discretion, to
justify its doing so, Escrow Agent shall be entitled to tender into the registry
or custody of any court of competent jurisdiction the Escrow Funds, together
with such legal pleadings as it may deem appropriate, and thereupon be
discharged from all further duties and liabilities under this Agreement. Any
such legal action may be brought in a federal or state court in the City and
County of New York, New York or, if is such courts do not have jurisdiction as
to the parties or matters involved then such court as Escrow Agent shall
determine to have jurisdiction thereof.

(e) Escrow Agent has executed this Agreement in the place indicated on the
signature page hereof in order to confirm that the Escrow Agent and shall hold
the Escrow Funds in escrow and shall disburse the Escrow Funds pursuant to the
provisions of this Article XIII. A copy of the fully executed Agreement shall be
delivered to both parties hereto. Promptly upon Escrow Agent’s receipt of the
full amount of the Cash Deposit from Purchaser, Escrow Agent shall provide
written confirmation thereof to Purchaser and Seller.

ARTICLE XIV

GENERAL PROVISIONS

14.1 No Agreement Lien. In no event will Purchaser have a lien against the
Properties by reason of any deposits made under this Agreement or expenses
incurred in connection therewith and Purchaser waives any right that it might
have to so lien the Properties.

14.2 Confidentiality.

(a) Reference is made to that certain confidentiality agreement (the
“Confidentiality Agreement”) dated as of June 2, 2011 between Blackstone Real
Estate Advisors, a Delaware limited partnership and EQY with respect to certain
information provided to Purchaser with respect to the Properties. The
Confidentiality Agreement is hereby incorporated by reference and, for the
avoidance of doubt, the parties hereby acknowledge that such Agreement shall
survive any termination of this Agreement or the closing of the transaction in
accordance with the terms hereof. Purchaser and its representatives further
hereby agree to hold in strictest confidence all data and information obtained
with respect to the Properties and its ownership, operation and management,
whether obtained before or after the execution and delivery of this Agreement,
and shall not use such data or information for purposes unrelated to this
Agreement or disclose the same to others except as expressly permitted
hereunder. The preceding sentence shall not be construed to prevent Purchaser
from disclosing information: (a) to its employees, officers, directors,
trustees, shareholders, members, partners, representatives, consultants, agents,
servants, attorneys, affiliates, parent and subsidiaries, and to potential
lenders and partners of the foregoing, to perform their designated tasks in
connection with Purchaser’s inspection and financing of the acquisition of the
Properties; (b) published or which becomes publicly available through no fault
of either Purchaser or Seller; (c) rightfully received from a third party;
(d) as is required to be disclosed by law; or (e) necessary or appropriate in
connection with the Loan Assumptions. In the event this Agreement is terminated,
Purchaser shall promptly return to the applicable Seller all of the Property
Documents relating to the Properties for which this Agreement was terminated,
and any other statements, documents, schedules, exhibits or other written
information obtained from Seller relating thereto. Nothing herein shall be
construed as prohibiting Seller from pursuing any available remedy at law or in
equity for a breach or threatened breach of this Section 14.2.

 

43



--------------------------------------------------------------------------------

(b) The Purchaser and Seller acknowledge and agree that (a) no press release or
other public announcement with respect to this Agreement or any of the
transactions contemplated hereby shall be issued by or on behalf of the
Purchaser or Seller of any of their affiliates unless the issuing party shall
have provided a copy of any such press release or public announcement to the
other party hereunder prior to the issuance thereof with an opportunity to
provide any reasonable comments thereto and (b) upon the execution and delivery
of this Agreement by the parties hereto, Sellers and Purchaser shall jointly
issue a press release in the form attached hereto as Exhibit V.

(c) Notwithstanding any provision of this Section 14.2 to the contrary,
Purchaser acknowledges and agrees that Seller shall be entitled to disclose to
the holder of each of the Existing Options all such information with respect to
this Agreement and the transactions contemplated hereby as may be required
pursuant to the applicable Lease or other instrument or agreement creating or
governing each such Existing Option, as determined by Seller in its reasonable
discretion, and Seller shall have no liability hereunder with respect to any
such disclosure.

(d) The Purchaser and Seller acknowledge and agree that prior to disclosing the
Exhibits to this Agreement to any third parties, the reasonable approval of the
other party shall be required (which approval may be conditioned upon the
redaction of certain information); provided, however that nothing herein shall
limit either party’s ability to disclose the Exhibits to this Agreement to the
extent required by law, rule, regulation or order, and no such disclosure shall
require the approval of the other party.

14.3 Headings. The captions and headings herein are for convenience and
reference only and in no way define, describe or limit the scope, content or
intent of this Agreement or in any way affect its provisions.

14.4 Brokers. Sellers and Purchaser agree that parties did not negotiate with
any brokers in connection with the sale and purchase of the Properties other
than Lazard. Sellers shall be responsible for the payment of any commissions,
fees or other amounts owed to Lazard Frères & Co. LLC pursuant to a separate
agreement between Lazard and Sellers. Sellers agree to indemnify and hold
Purchaser harmless from any claims for nonpayment by Lazard and any claims of
any other party claiming a commission due it by reason of an agreement with
Sellers. Purchaser agrees to indemnify and hold Sellers harmless from the claims
of any other party claiming a commission due it by reason of an agreement with
Purchaser. The provisions of this Section will survive the Closing and the
delivery of the Deeds or termination of this Agreement.

14.5 Modifications. This Agreement may not be modified in any respect except by
an instrument in writing and duly signed by the parties hereto. The parties
agree that this Agreement contains all of the terms and conditions of the
understanding between the parties hereto and that there are no oral
understandings whatsoever between them.

 

44



--------------------------------------------------------------------------------

14.6 Notices. All notices, consents, approvals, acceptances, demands, waivers
and other communications (“Notice”) required or permitted hereunder must be in
writing and must be sent by (i) personal delivery, (ii) for next day delivery by
nationally recognized overnight delivery service that provides evidence of the
date of delivery, or (iii) facsimile (with duplicate delivery to follow by
either of the methods in the foregoing clauses (i) or (ii)), in any case with
all charges prepaid, addressed to the appropriate party at its address listed
below.

 

To Sellers:    Equity One, Inc.    410 Park Avenue    New York, New York 10022
   Attention: Thomas Caputo    Facsimile: (212) 247-0088 With copies to:   
Equity One, Inc.    1600 NE Miami Gardens Drive    North Miami Beach, Florida
33179    Attention: Arthur L. Gallagher, Esq.    Facsimile: (305) 947-1734   
and    Equity One, Inc.    410 Park Avenue    New York, New York 10022   
Attention: Aaron Kitlowski    Facsimile: (212) 247-0088    and    Goodwin
Procter LLP    Exchange Place    53 State Street    Boston, Massachusetts
02109-2881    Attention: Andrew C. Sucoff, Esq.    Facsimile: (617) 227-8591 To
Purchaser:    c/o BRE Southeast Retail Holdings LLC    345 Park Avenue    New
York, NY 10154    Attention: Nadeem Meghji    Facsimile: (212) 583-5293

With a copy to:

   Simpson Thacher & Bartlett LLP    425 Lexington Avenue    New York, NY 10017
   Attention: Erik Quarfordt, Esq.    Facsimile No.: (212) 455-2459

 

45



--------------------------------------------------------------------------------

To Escrow Agent:    Fidelity National Title Insurance Company    200 Galleria
Parkway SE, Suite 2060    Atlanta, Georgia 30339    Attention: Lee Ann Branch

All Notices given in accordance with this Section will be deemed to have been
received on the date delivered if by personal delivery or facsimile (provided
that such delivery by facsimile is followed by delivery by either of the other
methods in the foregoing clauses (i) or (ii)) or one (1) business day after
having been deposited with a nationally recognized overnight delivery service,
if sent by overnight delivery, or on the date delivery is refused, as indicated
on the return receipt or the delivery records of the delivery service, as
applicable. Notices given by counsel to a party in accordance with the above
shall be deemed given by such party.

14.7 Assignment. Except as expressly set forth below, Purchaser will not assign
this Agreement or its rights hereunder without Sellers’ prior written consent,
which may be withheld in Sellers’ sole and absolute discretion, and any
attempted assignment or transfer without Sellers’ consent will be null and void
ab initio and of no effect. Notwithstanding the foregoing, Purchaser may assign
this Agreement (without any requirement that consent of Sellers be obtained) to
one or more newly-formed Affiliated Entities and designate such entities to take
title to a Property as Purchaser at Closing, subject to the following
conditions: (a) each such assignment shall be effective on or before the Closing
Date, (b) each such assignment shall be to Affiliated Entities created for the
purpose of purchasing the Properties and effecting the Loan Assumptions with
respect to the Properties, (c) each such assignment shall be on the form
attached hereto as Exhibit W, and provides for the assumption, for the benefit
of Sellers as third-party beneficiaries, of all of Purchaser’s obligations under
this Agreement with respect to such Property, (d) each such assignee shall have
assumed any and all obligations and liabilities of Purchaser with respect to
such assignee’s Property under this Agreement, but, notwithstanding such
assumption, Purchaser shall continue to be liable hereunder with respect to its
obligations under this Agreement relating to such Property, and (e) Purchaser
shall provide Sellers, at least five (5) business days’ prior to the Closing
Date, with written notice of such assignment and executed copies of such
assignment and, upon request, reasonable evidence of Purchaser’s compliance with
this Section 14.7. “Affiliated Entities” shall mean entities controlling,
controlled by or under common control with the Purchaser named herein, or
entities controlled directly or indirectly by Blackstone Real Estate Partners
VII L.P. or its affiliated partnerships commonly known as Blackstone Real Estate
Partners VII (“BREP VII”). Notwithstanding the foregoing, Purchaser shall be
permitted to assign this Agreement or portions thereof relating to one or more
Properties (without any requirement that consent of Sellers be obtained) to any
entity (or entities) which is (or are) directly or indirectly wholly owned by
BREP VII, provided, however, that in the event of any such assignment pursuant
to this sentence, such assignee shall subsequently cause such interest in this
Agreement to be assigned to an Affiliated Entity meeting the criteria of this
Section 14.7. Any assignment which fails to meet the criteria of this
Section 14.7 or to which Sellers have not otherwise consented shall be void and
of no force or effect. Purchaser shall deliver to Sellers prior to Closing, and
as a condition to the effectiveness of any such assignment, such supporting
evidence of the foregoing as is reasonably required by Sellers.

 

46



--------------------------------------------------------------------------------

14.8 Further Assurances. Purchaser and Sellers hereby agree, from time to time,
to (a) complete, execute and deliver to the appropriate governmental authorities
any returns, affidavits or other instruments that may be required with respect
to any transfer, gains, sales, stamps and similar taxes, if any, arising out of
this transaction and (b) complete, execute and deliver such reasonable documents
and instruments and to take such reasonable actions as such other party may
reasonably deem necessary to consummate the transactions contemplated by this
Agreement; provided, however, that nothing in this Section 14.8 shall be deemed
to modify the conditions precedent to the performance of the respective
obligations of Purchaser and Sellers hereunder to consummate the transactions
contemplated hereby. The provisions of this Section 14.8 shall survive the
Closing and the delivery of the Deed.

14.9 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York.

14.10 Offer Only. This Agreement will not constitute a binding agreement by and
between the parties hereto until such time as this Agreement has been duly
executed and delivered by each party hereto and the Guaranty shall have been
executed and delivered to Seller by the Deposit Guarantor. Any failure by
Purchaser to deposit the full amount of the Cash Deposit with Escrow Agent as
and when required by Section 3.1 hereof, shall constitute a default by Purchaser
pursuant to this Agreement.

14.11 Counterparts. This Agreement may be executed in counterparts, each of
which, when taken together shall constitute fully executed originals.

14.12 E-mail or PDF Signatures. Signatures to this Agreement transmitted by
e-mail or PDF shall be valid and effective to bind the party so signing provided
that a copy of the electronic mail or PDF also is sent to the intended addressee
by one of the means described in either of clauses (i) or (ii) of Section 14.6
above, in any case with all charges prepaid, addressed to the appropriate party
at its address provided herein.

14.13 Severability. If any portion of this Agreement becomes or is held to be
illegal, null or void or against public policy, for any reason, the remaining
portions of this Agreement will not be affected thereby and will remain in force
and effect to the fullest extent permissible by law.

14.14 No Waiver. No waiver by Purchaser or Sellers of a breach of any of the
terms, covenants or conditions of this Agreement by the other party will be
construed or held to be a waiver of any succeeding or preceding breach of the
same or any other term, covenant or condition herein contained. No waiver of any
default by Purchaser or Sellers under this Agreement will be implied from any
omission by the other party to take any action on account of such default if
such default persists or is repeated, and no express waiver shall affect a
default other than as specified in such waiver. The consent or approval by
Purchaser or Sellers to or of any act by the other party requiring the consent
or approval of the first party will not be deemed to waive or render unnecessary
such party’s consent or approval to or of any subsequent similar acts by the
other party.

 

47



--------------------------------------------------------------------------------

14.15 DIM Approvals. Sellers have not received the required approvals of the
supervisory board and shareholders of DIM (collectively, the “DIM Approvals”)
for the consummation of the transaction contemplated by this Agreement. Sellers’
obligation to consummate the transactions contemplated by this Agreement is
subject to receipt of the DIM Approvals. Notwithstanding the foregoing, Equity
One, Inc. (“EQY”) and its wholly owned subsidiary South East U.S. Holdings (“EQY
Shareholder”) each hereby (i) represents that (A) EQY indirectly owns more than
ninety-seven percent (97%) of the beneficial interest in DIM through EQY
Shareholder and has the right, power and authority to cause the meeting of each
the supervisory board and the shareholders required in order to obtain the DIM
Approvals (together, the “Required Meetings”), (B) the only actions or
conditions necessary for the DIM Approvals to be obtained are the adjournment of
each of the Required Meetings, the majority vote of the members of the
supervisory board of DIM, and the vote of the holders of a majority of the
beneficial interests in DIM, and (C) the holders of the beneficial interests in
DIM which are not owned, directly or indirectly, by EQY, have no veto rights,
blocking rights or special approval rights with respect to the applicable DIM
Approval, and (ii) commits, covenants and agrees to (A) cause the Required
Meetings to occur within thirty (30) days following the Effective Date, (B) to
vote all of its beneficial interests in DIM in favor of the transaction
contemplated by this Agreement at the meeting of the shareholders, (C) to cause
the members of the supervisory board which were appointed by EQY or EQY
Shareholder to vote in favor of the transaction contemplated by this Agreement
at the meeting of the supervisory board, (D) to not sell or transfer its
beneficial interests in DIM prior such time as the DIM Approvals are obtained
and (E) EQY Shareholder shall not call a meeting with respect to any other sale
transaction with the respect to all or any portion of the Properties or vote in
favor of such transaction. In the event that the DIM Approvals are not obtained
on or before the date which is ten (10) business days after the later to occur
of the Required Meetings, (i) EQY shall reimburse Purchaser for its actual and
documented out-of-pocket costs and expenses incurred in connection with its
investigation of the Property and the transactions contemplated by this
Agreement, up to a maximum amount of $2,500,000 and (ii) if the DIM Properties
are sold within six (6) months following the termination of this Agreement, EQY
shall pay Purchaser a fee of $5,000,000. The obligations of EQY under clause
(ii) of the immediately preceding sentence shall survive the termination of this
Agreement.

14.16 Limitation of Liability. If Purchaser becomes aware after Closing of any
breach and/or violation of any of the Sellers’ representations, warranties,
covenants or obligations set forth herein for which Sellers would or could
become liable to Purchaser hereunder and Purchaser timely commences any
action(s) to enforce any such alleged breach and/or violation or to enforce any
other claims for liability against Sellers, and, notwithstanding any provision
to the contrary contained herein or in any document executed by Sellers pursuant
hereto or in connection herewith, in no event shall Sellers be liable for any
special, consequential, speculative, punitive or similar damages, nor shall
Sellers’ liability in any such event or events exceed in the aggregate an amount
equal to the Materiality Threshold, as the same shall be reduced by the amount
of any credits or payments to Purchaser at the Closing pursuant to
Section 11.2(a) (the “Seller’s Maximum Liability”), and no claim by Purchaser
may be made and Sellers shall not be liable for any judgment in any action based
upon any such claim unless and until Purchaser’s claims are for an aggregate
amount in excess of Seven Hundred Fifty Thousand and 00/100 Dollars
($750,000.00) (as such amount may be reduced by the amount of any Uncredited
Purchaser’s Losses, the “Liability Basket”), in which event the Sellers’
liability respecting any final judgment concurring such claim(s) shall be for
the entire amount thereof, subject to Seller’s Maximum Liability. Sellers hereby
covenant and agree that they shall each remain in existence and not dissolve
during the Survival Period (as hereinafter defined). The provisions of this
Section 14.16 will survive the Closing and the delivery of the Deeds.

 

48



--------------------------------------------------------------------------------

14.17 Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
PARTIES HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

14.18 Successors and Assigns. Subject to the limitations set forth elsewhere in
this Agreement, each and all of the covenants and conditions of this Agreement
will inure to the benefit of and will be binding upon the
successors-in-interest, assigns, and representatives of the parties hereto. As
used in the foregoing, “successors” refers to the successors to all or
substantially all of the assets of parties hereto and to their successors by
merger or consolidation.

14.19 No Partnership or Joint Venture. Sellers or Purchaser will not, by virtue
of this Agreement, in any way or for any reason be deemed to have become a
partner of the other in the conduct of its business or otherwise, or a joint
venturer. In addition, by virtue of this Agreement there shall not be deemed to
have occurred a merger of any joint enterprise between Purchaser and Sellers.

14.20 No Recordation. Sellers and Purchaser each agree that neither this
Agreement nor any memorandum or notice hereof shall be recorded, except that
Purchaser may file a notice of pendency, lis pendens or other instrument against
the Properties or any portion thereof in connection with any action for specific
performance filed by Purchaser pursuant to the terms of this Agreement.

14.21 Designation Agreement. Section 6045(e) of the United States Internal
Revenue Code and the regulations promulgated thereunder (herein collectively
called the “Reporting Requirements”) require an information return to be made to
the United States Internal Revenue Service, and a statement to be furnished to
Sellers, in connection with the Transaction. Escrow Agent is either (x) the
person responsible for closing the Transaction (as described in the Reporting
Requirements) or (y) the disbursing title or escrow company that is most
significant in terms of gross proceeds disbursed in connection with the
Transaction (as described in the Reporting Requirements). Accordingly:

(a) Escrow Agent is hereby designated as the “Reporting Person” (as defined in
the Reporting Requirements) for the Transaction. Escrow Agent shall perform all
duties that are required by the Reporting Requirements to be performed by the
Reporting Person for the Transaction.

 

49



--------------------------------------------------------------------------------

(b) Sellers and Purchaser shall furnish to Escrow Agent, in a timely manner, any
information requested by Escrow Agent and necessary for Escrow Agent to perform
its duties as Reporting Person for the Transaction.

(c) Escrow Agent hereby requests Sellers to furnish to Escrow Agent Sellers’
correct taxpayer identification numbers. Sellers acknowledge that any failure by
Sellers to provide Escrow Agent with Sellers’ correct taxpayer identification
numbers may subject Sellers to civil or criminal penalties imposed by law.
Accordingly, Sellers hereby certify to Escrow Agent, under penalties of perjury,
that Sellers’ correct taxpayer identification numbers are as set forth opposite
Sellers’ signature to this Agreement.

(d) Each of the parties hereto shall retain this Agreement for a period of four
(4) years following the calendar year during which Closing occurs.

The provisions of this Section 14.21 will survive the Closing and the delivery
of the Deeds.

14.22 1031 Exchanges.

(a) Purchaser agrees that, at Sellers’ sole election, this transaction or any
portion thereof may be structured as one or more separate exchanges (including
deferred exchanges) of like-kind properties under Section 1031 of the Code, and
the regulations and proposed regulations thereunder, provided that (i) Sellers
shall effect each exchange through (A) an assignment of this Agreement or rights
under this Agreement (in form and substance reasonably satisfactory to Purchaser
and Seller of the applicable Property) to a “qualified intermediary” (within the
meaning of Treasury Regulations Section 1.1031(k)-1), which assignment shall be
executed and delivered on or before the Closing and/or (B) the transfer of one
or more of the properties listed on Schedule 14.22 to an “exchange accommodation
titleholder” within the meaning of Revenue Procedure 2000-37, 2000-2 C.B. 308,
(ii) the Closing shall not be delayed by reason of any exchange nor shall the
consummation or accomplishment of any exchange be a condition precedent or
condition subsequent to Sellers’ obligations under this Agreement;
(iii) Purchaser shall not be required to acquire or hold title to any real
property for purposes of consummating any such exchange; (iv) Purchaser shall
not be required to take an assignment of the purchase agreement for the
replacement property; (v) Sellers shall pay any additional costs that would not
otherwise have been incurred by Purchaser had Sellers not consummated the sale
through an exchange; and (vi) Sellers shall, and hereby do, fully indemnify,
defend, and hold harmless Purchaser from, any loss, cost, damages, liability,
claim, proceeding, cause of action, or expense (including reasonable attorneys’
fees, expenses, and disbursements) of any kind or nature whatsoever arising out
of, connected with, or in any manner related to such exchange that would not
otherwise have been incurred by the Purchaser had the Sellers not consummated
such sale through an exchange under Section 1031 of the Code. Purchaser shall
not by this Agreement or acquiescence to any exchange (a) have its rights under
this Agreement affected or diminished in any manner or (b) be responsible for
compliance with, or be deemed to have warranted to any Seller that such exchange
in fact complies with, Section 1031 of the Code. Purchaser agrees that if any
Seller wishes to make such election, it must do so prior to the Closing Date. If
any Seller so elects, the Purchaser shall reasonably cooperate, including
amending this agreement as may be helpful or necessary to facilitate such
exchanges.

 

50



--------------------------------------------------------------------------------

(b) The parties acknowledge that it is EQY’s current intention to effect an
exchange under Section 1031 of the Code of the Properties listed on Schedule
14.22 whereby the Chicago Deferred Exchange Company (“CDEC”), acting as a
“qualified intermediary” (within the meaning of Treasury Regulations
Section 1.1031(k)-1), will acquire legal title to such Properties prior to the
Closing will deliver such legal title as agent of Sellers to Purchaser at
Closing. CDEC hereby agrees to act as a qualified intermediary with respect to
the Properties set forth on Schedule 14.22, as such Schedule may be amended as
permitted under this Section 14.22(b). The list of Properties set forth on
Schedule 14.22 may be modified as necessary prior to Closing to reflect the
elimination of any Property from this Agreement or the addition or elimination
of any Property at EQY’s election. The assignment and exchange referred to in
this Section 14.22(b) shall be subject to the requirements set forth in
Section 14.22(a) but shall not limit any party’s rights under Section 14.22(a).

14.23 Survival. Except as expressly set forth herein, each of Seller’s and
Purchaser’s respective covenants, indemnities, warranties and representations
contained in this Agreement shall survive the Closing for a period of twelve
(12) months (the “Survival Period”). It is expressly agreed that any action,
suit or proceeding with respect to the truth, accuracy or completeness of all
representations and warranties in this Agreement shall be commenced, if at all,
on or before the end of the Survival Period and, if not commenced on or before
such date, thereafter will be void and of no force or effect. The provisions of
this Section 14.23 will survive the Closing and the delivery of the Deeds and/or
termination of this Agreement. The Survival Period referred to herein shall
apply to known as well as unknown breaches of such covenants, indemnities,
warranties or representations. Purchaser’s waiver and release set forth in
Section 1.6 shall apply fully to liabilities under such covenants, indemnities,
representations and warranties and is hereby incorporated by this reference.
Purchaser specifically acknowledges that such termination of liability
represents a material element of the consideration to Sellers. The limitation as
to Sellers’ and Purchaser’s liability in this Section 14.23 does not apply to
liability with respect to prorations and adjustments under Article X and its
indemnification obligations under Section 14.22.

Notwithstanding any contrary provision of this Agreement, if any Seller becomes
aware during the pendency of this Agreement prior to Closing of any matters
which make any of its representations or warranties untrue, Sellers shall
promptly disclose such matters to Purchaser in writing. In the event that
Sellers so disclose any matters which make any Sellers’ Representations untrue,
or in the event that a Designated Representative of Purchaser otherwise obtains
actual knowledge, in each case during the pendency of this Agreement, or
otherwise has actual knowledge as of the Effective Date, of any matters which
make any of Sellers’ Representations untrue, Sellers shall bear no liability for
such matters except to the extent expressly set forth in Section 11.2 hereof
(provided that such untruth was not the result of a knowing (applying the
knowledge standards of Section 12.2 hereof) misrepresentation by Sellers when
made.

14.24 Exclusivity. Seller agrees that neither Seller nor any agent, partner or
subsidiary or affiliate of Seller, shall be permitted to directly or indirectly,
solicit or initiate any inquiries with respect to the making of any proposals or
offers from, negotiate with, provide any confidential information or data to any
third party involving the sale, joint venture, financing, recapitalization,
restructuring, disposition or other transaction with respect to all or any
portion of the Properties; provided, however, in no event shall the foregoing
prohibit or limit any such actions by EQY or DIM in connection with a sale of
interests in EQY or DIM, a sale or financing of all or substantially all of
EQY’s or DIM’s assets or a merger or similar transaction involving EQY or DIM,
in each case, subject to the terms hereof (collectively, the “Permitted
Transactions”). Seller shall immediately cease and cause to be terminated any
existing activities, discussions or negotiations with any parties conducted
heretofore with respect to any of the foregoing other than any Permitted
Transactions (including, without limitation, the Proposed DRA Transaction).

 

51



--------------------------------------------------------------------------------

ARTICLE XV

JOINDER OF EQY

EQY is executing this Agreement solely for the purposes specified in this
Article XV. From and after the Closing Date, EQY hereby guarantees to Purchaser
the due and punctual payment and performance of the Seller’s obligations under
Section 14.16 and Article X.

The terms of this Article XV and EQY’s obligations hereunder are a continuing
and irrevocable obligation of EQY and shall remain in full force until payment,
performance and/or observation in full of the obligations hereunder. EQY’s
guaranty and liability under this Article XV are absolute and unconditional and
shall not be affected, released, terminated, discharged or impaired, in whole or
in part, by any or all of the following: (i) any amendment or modification of
the terms of this Agreement; (ii) any failure or delay of any of Purchaser to
exercise, or any lack of diligence in exercising, any right or remedy with
respect to this; (iii) any dealings or transactions between Purchaser and any of
Seller or any of their affiliates relating to this Agreement, whether or not EQY
shall be a party to or cognizant of the same; (iv) any guaranty now or hereafter
executed by EQY or its affiliates or the release of EQY or its affiliates
thereunder or the failure of any other party to assume liability for the payment
in connection with this Agreement, whether by operation of law or otherwise;
(v) Purchaser’s consent to any assignment or successive assignments of this
Agreement; (vi) the failure to give Seller notice of any breach of this
Agreement; and/or (vii) any other circumstance which might constitute a legal or
equitable discharge or defense available to EQY, whether similar or dissimilar
to the foregoing (including any bankruptcy of any Seller), other than the
defense of (a) payment and performance or (b) the claim against the Seller is
not due and owing under the terms of this Agreement or that Seller has performed
(it being understood and agreed that Purchaser will only be required to litigate
the existence of the same or similar defenses raised by both Seller and EQY in
one action or proceeding). EQY expressly waives the following: (i) notice of
acceptance of this Agreement; (ii) any requirement of promptness, diligence,
presentment, protest, notice of dishonor, notice of demand and notice of
acceptance; (iii) the right to trial by jury in any action or proceeding of any
kind arising on, under, out of, or by reason of or relating, in any way, to its
obligations under this Article XV, or the interpretation, breach or enforcement
of such obligations; and (iv) all rights of subrogation and any other claims
that it may now or hereafter acquire against Seller or any insider that arise
from the existence, payment, performance or enforcement of EQY’s obligations
under this Article XV until such time as EQY’s obligations under this Article XV
are performed and paid in full. EQY’s guaranty under this Article XV is a
present guaranty of payment and performance and not of collection.

 

52



--------------------------------------------------------------------------------

EQY hereby represents, warrants and certifies to Purchaser as follows: (i) the
execution, delivery and performance under this Article XV by EQY will not
violate any provision of any law, regulation, order or decree of any
Governmental Authority, bureau or agency or of any court binding on EQY, or of
any contract, undertaking or agreement to which EQY is a party or which is
binding on EQY, or of any contract, undertaking or agreement to which EQY is a
party or which is binding upon or any of its property or assets, (ii) the
Agreement, with respect to this Article XV, has been duly authorized, executed
and delivered by EQY and constitutes a legal, valid and binding obligation of
EQY, enforceable against EQY in accordance with its terms, subject as to
enforcement of remedies to any applicable bankruptcy, reorganization, moratorium
or other laws affecting the enforcement of creditors’ rights generally and
doctrines of equity affecting the availability of specific enforcement as a
remedy; and (iii) all necessary resolutions, consents, licenses, approvals and
authorizations of any Person required in connection with the execution, delivery
and performance of this Article XV have been duly obtained and are in full force
and effect.

[Remainder of page intentionally left blank; signature page(s) to follow]

 

53



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties hereto, as of the Effective Date.

 

DIM VASTGOED N.V., a Dutch limited liability company By:  

/s/ Arthur Gallagher

  Name: Arthur Gallagher   Title:   Managing Director DIM-WHITAKER SQUARE
LIMITED PARTNERSHIP By: DIM-Whitaker Square LLC, a Florida limited liability
company, its general partner By: DIM Vastgoed, N.V., a Dutch limited liability
company, its sole member By:  

/s/ Arthur Gallagher

  Name: Arthur Gallagher   Title:   Managing Director DIM-GOVERNORS TOWN SQUARE
LIMITED PARTNERSHIP, a Florida limited partnership By:  

    DIM-Governors Town Square, LLC, its general partner

By:  

    DIM Vastgoed, N.V., a Dutch limited liability company, its sole member

By:  

/s/ Arthur Gallagher

  Name: Arthur Gallagher   Title:   Managing Director EQUITY ONE, INC., a
Maryland corporation By:  

/s/ Jeffrey S. Olson

  Name: Jeffrey S. Olson   Title:   Chief Executive Officer

[Signature Page to Purchase and Sale Agreement]



--------------------------------------------------------------------------------

EQUITY ONE (FLORIDA PORTFOLIO) INC., a Florida corporation By:  

/s/ Jeffrey S. Olson

  Name: Jeffrey S. Olson   Title: Chief Executive Officer EQUITY ONE (MIDPOINT)
INC., a Florida corporation By:  

/s/ Jeffrey S. Olson

  Name: Jeffrey S. Olson   Title: Chief Executive Officer EQUITY ONE (SOUTHEAST
PORTFOLIO) INC., a Georgia corporation By:  

/s/ Jeffrey S. Olson

  Name: Jeffrey S. Olson   Title: Chief Executive Officer EQUITY ONE (BELFAIR)
INC., a South Carolina corporation By:  

/s/ Jeffrey S. Olson

  Name: Jeffrey S. Olson   Title: Chief Executive Officer MARCO TOWN CENTER,
INC., a Florida corporation By:  

/s/ Jeffrey S. Olson

  Name: Jeffrey S. Olson   Title: Chief Executive Officer

[Signature Page to Purchase and Sale Agreement]



--------------------------------------------------------------------------------

IRT PARTNERS L.P., a Georgia limited partnership By: Equity One, Inc., a
Maryland corporation and its general partner By:  

/s/ Jeffrey S. Olson

  Name: Jeffrey S. Olson   Title: Chief Executive Officer IRT CAPITAL
CORPORATION II, a Georgia corporation By:  

/s/ Jeffrey S. Olson

  Name: Jeffrey S. Olson   Title: Chief Executive Officer UIRT – LAKE ST.
CHARLES, LLC, a Florida limited liability company By:  

/s/ Jeffrey S. Olson

  Name: Jeffrey S. Olson   Title: Chief Executive Officer

[Signature Page to Purchase and Sale Agreement]



--------------------------------------------------------------------------------

PURCHASER:

BRE SOUTHEAST RETAIL HOLDINGS LLC,

a Delaware limited liability company

By:  

/s/ A.J. Agarwal

Name: A.J. Agarwal Title: Senior Managing Director

DEPOSIT GUARANTOR,

solely to reflect Guarantor’s Agreement with

the terms and provisions of Article III, Section

11.1 and Article XIII

BLACKSTONE REAL ESTATE PARTNERS VII L.P.,

a Delaware limited partnership

By: Blackstone Real Estate Associates VII LLC By:  

/s/ A.J. Agarwal

Name: A.J. Agarwal Title: Senior Managing Director

[Signature Page to Purchase and Sale Agreement]



--------------------------------------------------------------------------------

AGREEMENT OF CDEC

The undersigned has executed this Agreement solely to confirm its agreement to
act as a qualified intermediary in accordance with the provisions of
Section 14.22(b).

 

CHICAGO DEFERRED EXCHANGE COMPANY By:  

/s/ Mary Cunningham

Name: Mary Cunningham Title: President

[Agreement of CDEC]



--------------------------------------------------------------------------------

AGREEMENT OF ESCROW AGENT

The undersigned has executed this Agreement solely to confirm its agreement
(a) to hold the Escrow Funds in escrow in accordance with the provisions hereof
(b) to comply with the provisions of Article XIII and Section 14.21 and (c) that
the Title Affidavit is in form and substance acceptable to the undersigned in
order to issue title insurance policies to Purchaser in the forms of the Pro
Formas.

 

FIDELITY NATIONAL TITLE INSURANCE COMPANY By:  

/s/ Leon Adams, Jr.

Name: Leon Adams, Jr. Title: Vice President/Counsel

[Agreement of Escrow Agent]



--------------------------------------------------------------------------------

JOINDER BY EQY

EQY has executed this Agreement solely for the purposes of agreeing to the
provisions of Article XV of this Agreement

 

EQUITY ONE, INC. By:  

/s/ Jeffrey S. Olson

Name: Jeffrey S. Olson Title: Chief Executive Officer